         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 1 of 82



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                                ) Civil Action No. _____________
                                                                )
                                                                )
                                                                )
  JOHN R. WADE, III, SHARON WADE, JOHN                          )
  WADE IV, and TAYLOR WADE,                                     )
                                                                )
                         Plaintiffs,                            )
  v.                                                            )
                                                                )
  TRI-WIRE EMPLOYEE STOCK OPTION                                )
  TRUST, SCOTT PERRY, ROBERT R.                                 )
  NEWELL, ROBERT LANDRY, DAVID                                  )
  GESMONDI, CAPITAL TRUSTEES, LLC,                              )
  SPINNAKER TRUST, ROBERT GOULD,                                )
  JEANINE PENDERGAST, EMPIRE                                    )
  VALUATION CONSULTANTS, LLC, SES                               )
  WINDING UP CORPORATION f/k/a SES                              )
  ADVISORS, INC., SES ESOP STRATEGIES,                          )
  LLC, as successor to SES ADVISORS, INC.,                      )
  BELLMARK PARTNERS, LLC, JOHN MARSH,                           )
  LORI WENETTA, and RUBEN KLEIN,                                )
                                                                )
                         Defendants.                            )
                                                                )
                                                                )
                                                                )
                                                                )

                             COMPLAINT AND JURY DEMAND

       Plaintiffs John R. Wade, III (“Wade”), Sharon Wade (“Sharon”), John Wade IV (“John

Jr.”) and Taylor Wade (“Taylor”) (collectively, Wade, Sharon, John Jr. and Taylor are referred

herein as the “Plaintiffs”), by and through their attorneys, Fox Rothschild LLP, hereby files this

Complaint against defendants Tri-Wire Employee Stock Option Trust (“ESOT” or “Trust”),

Scott Perry (“Perry”); Robert R. Newell (“Newell”); Robert Landry (“Landry”); David

Gesmondi (“Gesmondi”) (Perry, Newell, Landry, Smith, and Gesmondi are referred to herein as

the “Directors” or “Board”); Capital Trustees, LLC (“CTL” or “First Trustee”); Spinnaker Trust
            Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 2 of 82



(“Spinnaker” or “Second Trustee”); Robert Gould (“Gould”); Jeanine Pendergast (“

Pendergast”); Empire Valuation Consultants, LLC (“Empire”); SES Winding Up Corporation

f/k/a SES Advisors, Inc. (“SES”); SES ESOP Strategies, LLC, as successor to SES Advisors,

Inc. (“SES Successor”); BellMark Partners, LLC, (“BellMark”); John Marsh (“Marsh”); Lori

Wenetta (“Wenetta”); and Rubin Klein (“Klein”) (Marsh, Wenetta, and Klein are referred to

herein as the “Officers”).

                              I.      NATURE OF THE ACTION

       1.       This action arises from the activities of the Defendants, who actively conspired to

defraud Wade, who had transferred of his 100% ownership interest in Tri-Wire Engineering

Solutions, Inc. (“Company” or “TES”), that he started nearly 20 years ago, to an employee stock

ownership plan (“ESOP”) in exchange for a promise that the Company would pay him for his

stock over time and that he would operate the Company until that debt was repaid. As sole

shareholder, officer, and director of the Company, Wade engaged attorneys and professionals,

who specialized in ESOP transactions, and, in turn, other professionals that they recommended,

to ensure that he had been protected in this transaction, but, despite these protections, certain of

them simply defrauded Wade. Wade and the Company were honest, forthright, and thorough

when providing requested information to those parties involved with the transaction and worked

diligently with all such parties at that time to structure the deal, secure financing, and ultimately

execute the transaction to be effective on December 30, 2016.

       2.       Initially, the Company continued its long history of success and met the targets

anticipated by the parties, but, over time, those in charge of the Company’s daily operations

repeatedly failed to meet its forecasted goals, budgets, and more importantly failed to rectify

such failures nor make any necessary changes which eventually led the Company to default on


                                                  2
            Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 3 of 82



its covenant compliance obligations to its creditors putting the Company at risk to breach its

obligations to Wade and other known creditors. In response, Wade proposed that the Company

take immediate action to reduce its costs by, inter alia, evaluating its staff, laying off

unproductive employees and executives, refining various departmental procedures and

structures, including the Board Directors. These persons did not welcome Wade’s initiatives. In

fact, since they were unhappy with the prospect that their positions and salaries were no longer

secure, those Directors and Officers along with Spinnaker and others engaged in a concerted

campaign to undermine, discredit, malign, and ultimately oust Wade from his position as Chief

Executive Officer (“CEO”), Director, and Board Chairman, to systematically expel his family

members from the Company, and to make false allegations about Wade’s behavior, management,

and honesty.

       3.       As set forth more fully below, through this action, Plaintiffs seek to hold each of

the Defendants liable for their respective roles in their racketeering conspiracy to strip Wade of

his influence and contractual rights as a creditor, director, and officer of the Company; to destroy

Wade’s name, reputation, and career; to disrupt the careers and livelihoods of Wade’s family

members; and to seize control of the Company that Wade built from the ground up all for their

personal benefit and to the detriment of the Company and the Plaintiffs. Defendants are liable to

Plaintiffs for, among other things, Racketeer Influenced and Corrupt Organization Act (“RICO”),

violations of the Employee Retirement Income Security Act (“ERISA”), fraud, breach of

fiduciary duty, conversion, business defamation, and civil conspiracy.

                             II.     JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, because

the action arises under the laws of the United States and 18 U.S.C. §§ 1962 and 1964(c) because


                                                   3
            Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 4 of 82



this action alleged violations of RICO and 29 U.S.C. §§ 1132(a)(2) and (a)(3) because this action

alleges ERISA violations.

       5.       This Court has supplemental jurisdiction over the remaining causes of action

pursuant to 28 U.S.C § 1367. Further, none of the supplemental state claims are related to the

administration of the ESOP, but rather the operation and management of the Company itself.

Thus, none of these claims preempted by ERISA; however, alternatively, such claims are

brought under federal common law.

       6.       Venue exists in the District of Massachusetts pursuant to 28 U.S.C. § 1391

because a substantial part of the events giving rise to this action occurred in this district and

because the Defendants are subject to personal jurisdiction in this district. Venue is further

proper in this jurisdiction pursuant to 18 U.S.C. § 1965 because Defendants implemented their

fraudulent scheme in this district and pursuant to 29 U.S.C. § 1132(e)(2), as the Company and

the Board reside in Massachusetts, the harm caused by the actions complained of herein were

suffered by a Massachusetts resident in the Commonwealth of Massachusetts, and the Trust that

administers the ESOP is situated in Massachusetts.

                                    III.   FACTUAL BACKGROUND

       A.       Parties.

                1.     Plaintiffs

       7.       Plaintiff is the founder of the Company, and served as the Company’s CEO and

Board Chairman since the Company began in 1999 until at least August 6, 2019, when the

Company’s Board purportedly stripped Wade of his titles as Chairman and Director in violation

of the Company’s contractual obligations. Wade is an adult individual and a citizen of the

Commonwealth of Massachusetts with a residence located at 10 Acorn Drive, Andover, MA


                                                  4
            Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 5 of 82



01810. As set forth in more detail below, Wade was TES’ majority shareholder until December

30, 2016, he sold a portion of his shares to the Tri-Wire Employee Stock Ownership Trust

(“ESOT”) and allowed the Company to redeem the remaining portion of his shares, both in

connection with pre-planned design resulting in the sale of all outstanding shares of TES to a

newly established ESOP. Wade is a creditor as a result of the sale of TES, and the debt is still

outstanding as of the date of this filing since he is a secured subordinated creditor of TES as a

result of the foregoing ESOP transaction. Upon information and belief, Wade is a participant in

the ESOP, and is a fiduciary by virtue of his position as Chairman of the Board Directors, who

has the power to direct the Trustee.

       8.       Sharon is a citizen of the Commonwealth of Massachusetts with a residence

located at 10 Acorn Drive, Andover Massachusetts 01810. Sharon was an employee of TES

until she was wrongfully terminated from her role with the Company in or about May 2019.

       9.       Taylor is an adult individual and is a citizen of the State of California with a

residence located at Santa Monica, California. Taylor was employed as acting Human Resources

manager of the Company’s corporate office until she was terminated from this position in or

about May 2019.

       10.      John Jr. is an adult individual and a citizen of New York state with a residence

located at Brooklyn, New York. John Jr. was employed as Operations Manager for the

Company’s Bronx office until he was forced to leave in February 2019.

       11.

                2.     Defendants

       12.      Defendant ESOT is organized under the laws of the Commonwealth of

Massachusetts and federal law, and was established pursuant to the Tri-Wire Employee Stock

Ownership Trust Agreement, effective January 1, 2017. The Trust has a principal place of
                                             5
           Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 6 of 82



business at Tri-Wire Engineering Solutions, Inc., 890 East Street, Tewksbury, Massachusetts

01876.

         13.   Defendant Perry has served as a director of the Company since June 2017. Perry

is a citizen of the State of Connecticut with a principal address located at 43 Valley Forge Rd,

Weston, CT 06883.

         14.   Defendant Newell has served as a director of the Company since June 2017.

Newell is a citizen of the Commonwealth of Pennsylvania, with a principal address located at

523 West 6th St, Lititz, PA 17543.

         15.   Defendant Landry served as a director of the Company since February 28, 2019.

Landry is a citizen of the Commonwealth of Massachusetts with a principal business address

located at 4 Seminole Circle, Andover, MA 01810.

         16.   Defendant Gesmondi served as a director of the Company from June 2017 until

July 2019 and is a Managing Director at BellMark. Gesmondi is a citizen of the Commonwealth

of Massachusetts with a principal business address located at BellMark, 75 Central Street, 4th

Floor, Boston, Massachusetts 02109.

         17.   Defendant Marsh served as the Company’s Chief Operations Office (“COO”)

until 2018. Since 2010, Marsh has also served as the President of the Company’s Fulfillment

Service Division. Marsh is a citizen of the State of New Hampshire with a principal address

located at 2 Colleen Drive, Salem New Hampshire 03079

         18.   Defendant Klein is the Company’s Chief Financial Officer (“CFO”), and acted in

concert with Newell, Perry, and Marsh. He was appointed by the Board Defendants with the

participation of the Second Trustee, Gould, and Pendergast, and with the assistance of Croscut

and Devine Mellimet, to serve as interim CEO in the months immediately following Wade’s


                                                6
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 7 of 82



ouster in August 2019. Klein is a citizen of the Commonwealth of Massachusetts with a

principal address located at 2 Hamilton Way, Newburyport MA 01950

       19.     Defendant Wenetta is the Company’s Senior Vice President. Wenetta is a citizen

of the Commonwealth of Massachusetts with a principal address located in the Commonwealth

of Massachusetts.

       20.     The First Trustee was the trustee of the Plan from January 1, 2017 until March,

2017, and is a limited liability company organized under the laws of the Commonwealth of

Pennsylvania. It has a principal place of business located at 17 South Second Street, Suite 301,

Harrisburg, Pennsylvania 17101. The First Trustee entered into contractual agreements as

trustee with the Company and the ESOT, both located in Massachusetts, performed under those

agreements, governed by Massachusetts law, in Massachusetts, and, to the extent that there was

any overpayment for the shares, committed and/or participated in the acts complained of herein

in the Commonwealth of Massachusetts in breach of their fiduciary responsibilities and the effect

of causing damage to Wade and the Company, both of whom are Massachusetts residents.

       21.     The Second Trustee is and has been the trustee of the Plan since April, 2017. The

Second Trustee is a corporation formed and existing under the laws of the State of Maine, and

has a registered address located at 254 Commercial Street, Portland, Maine 04101, and a

principal place of business located at 123 Free Street, Portland, Maine 04101. At all times

relevant hereto, the Second Trustee entered into contractual agreements with the Company and

the ESOT, both located in Massachusetts, performed under those agreements, governed by

Massachusetts law, in Massachusetts, and committed acts that gave rise to this suit in

Massachusetts with the intent and/or effect of causing damage to Wade, ESOT, and the

Company, all being Massachusetts residents.


                                                7
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 8 of 82



       22.     Defendant Gould is the Executive Vice Present and a principal of the Second

Trustee. Gould is a resident of the Commonwealth of Massachusetts, and has a principal place

of business located at 123 Free Street, Portland, Maine 04101. At all times relevant hereto,

Gould, along with the Second Trustee, did business in the Commonwealth of Massachusetts

while serving as a fiduciary of the ESOT and committed and/or participated in the acts

complained of herein in the Commonwealth of Massachusetts with the intent and/or effect of

causing damage to Wade and the Company, all being Massachusetts residents.

       23.     Defendant Pendergast is a Senior Vice President, ESOP Client Advisor of the

Second Trustee and has a principal place of business located at 123 Free Street, Portland, Maine

04101. Upon information and belief, Pendergast is a resident of the State of Maine and has a

principal place of business located at 123 Free Street, Portland, Maine 04101. At all times

relevant hereto, Pendergast, along with the Second Trustee, did business in the Commonwealth

of Massachusetts while serving as a fiduciary of the ESOT, and committed and/or participated in

the acts complained of herein in the Commonwealth of Massachusetts with the intent and/or

effect of causing damage to Wade and the Company, all being Massachusetts residents.

       24.     Defendant Empire is a limited liability company organized under the laws of the

State of New York, and has its principal place of business located at One International Place,

Suite 1400, Boston, Massachusetts, where it employs its Managing Director, Charles Coyne,

who provided a fairness opinion to the Company and the ESOT in connection with the ESOP

transaction. Further, at all times relevant hereto, Empire did business in the Commonwealth of

Massachusetts, entered into agreements with the Company and/or the ESOT in the

Commonwealth of Massachusetts, and committed and/or participated in the acts complained of




                                                8
          Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 9 of 82



herein in the Commonwealth of Massachusetts with the intent and/or effect of causing damage to

Wade and the Company, all being Massachusetts residents.

       25.      Defendant SES is a corporation formed and existing under the laws of the

Commonwealth of Pennsylvania and registered to do business in the Commonwealth of

Massachusetts under the name SES Advisors, Inc. SES Advisors, Inc. was an affiliate of and

shared common ownership with SG&C between the time that the Company hired it to assist with

the ESOP transaction and October 2018, when it combined with SG&C, Stevens & Lee, P.C. and

Griffin Financial Group to form defendant, SES Successor, a limited liability company formed

and existing under the laws of the Commonwealth of Pennsylvania with a principal place of

business located at 555 City Avenue, Suite 910, Bala Cynwyd, Pennsylvania 19004, where SES

and SES Advisors Inc., previously operated an identical business in conjunction with their

affiliate, SG&C. Upon information and belief, SES Advisors, Inc., SES and SES Successor

share common ownership and/or management and are controlled by the same individuals, who

controlled the various incarnations of SG&C, including, James G. Steiker, Esq., and Steven B.

Greenapple, Esq. At all times relevant hereto, SES conducted business in the Commonwealth of

Massachusetts, provided financial counsel and transaction design advice to both the Company

and Wade, and, in conjunction with its affiliate, SG&C, guided, counseled, and assisted both the

Company and Wade in structuring, negotiating, and executing the ESOP Transaction in the

Commonwealth of Massachusetts. Further, SES Successor has a place of business located in

Hingham, Massachusetts.

       26.     Defendant BellMark is a limited liability company formed and existing under the

laws of the State of Delaware with a principal place of business located at 75 Central Street, 4th

Floor, Boston, Massachusetts 02109. At all times relevant hereto, BellMark employed


                                                 9
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 10 of 82



Gesmondi in the Commonwealth of Massachusetts, conducted business in the Commonwealth of

Massachusetts, and guided, counseled, and assisted both the Company and Wade in structuring,

negotiating, and executing the ESOP Transaction in the Commonwealth of Massachusetts.

       B.      Non Party.

       27.     Non-party TES is a corporation organized and operated pursuant to the laws of

the Commonwealth of Massachusetts. The Company’s principal offices are located at 890 East

Street, Tewksbury, Massachusetts 01876. The Company provides consumers with highly-skilled

and tech-savvy customer service professionals specializing in high volume residential installs,

low voltage security systems, commercial networking and repairs, OSP aerial and underground

installs, underground construction, fiber optic splicing and testing, direct and retail sales

management, ISP conduit, EMT and fiber installs, and customer support and dispatching.

       28.     Non-party Tri-Wire Engineering Solutions, Inc. Employee Stock Ownership Plan

(“TES ESOP”) is, and at all times relevant hereto, was intended to qualify as (i) a stock bonus

plan under Section 401(a) of the Internal Revenue Code of 1986, as amended (“Code”); and (ii)

an employee stock ownership plan within the meaning of Section 4975(e)(7) of the Code and

regulations thereunder. TES ESOP has a principal place of business at TES, 890 East Street,

Tewksbury, Massachusetts 01876.

       29.     Non-party Richard Smith (“Smith”) served as a director of the Company from

February 28, 2019 until August 2, 2019. Smith is a citizen of the Commonwealth of

Pennsylvania with a principal business address located at Tri-Wire Engineering Solutions, Inc.,

890 East Street, Tewksbury, Massachusetts 01876.

       30.     Non-party Tabatha M. Croscut (“Croscut”) is, upon information and belief, a

shareholder of Devine, and a resident of the State of Vermont with a principal place of business


                                                  10
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 11 of 82



located a 77 College Street, Burlington, Vermont 05401. Croscut was previously a shareholder

of SG&C, and, at all times relevant hereto, provided legal services and counsel to both the

Company and Wade in the Commonwealth of Massachusetts, and who took the acts complained

of herein while situated in the Commonwealth of Massachusetts.

       31.     Non-party Steiker, Greenapple & Croscut P.C. (“SG&C”) is a professional

corporation and law firm formed and existing under the laws of the Commonwealth of

Pennsylvania with a principal place of business located at 555 City Avenue, Suite 910, Bala

Cynwyd, Pennsylvania 19004. At all times relevant hereto, SG&C conducted business in the

Commonwealth of Massachusetts, provided legal counsel to both the Company and Wade, and,

in conjunction with its affiliate, SES, guided, counseled, and assisted both the Company and

Wade in structuring, negotiating, and executing the ESOP Transaction in the Commonwealth of

Massachusetts through its then-partner and owner, Croscut.

       32.     Non-party Devine is a law firm organized under the laws the State of New

Hampshire, and has a principal business address located at 111 Amherst Street, Manchester, New

Hampshire 03101. At all times relevant hereto, Devine did business with the Company and

provided it legal representation in the Commonwealth of Massachusetts through Croscut, and

engaged in the wrongful acts described infra in the Commonwealth of Massachusetts.

       C.      Cable Television Industry and the Wiring of America.

       33.     Up until the 1990s, cable television was a relatively simple business that relied on

simple technology, and served only a portion of the United States population due to a number of

factors, including, but not limited to, high subscription costs, a restrictive regulatory

environment, and, critically, a lack of network coverage.




                                                  11
           Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 12 of 82



       34.     Beginning in 1984 with the enactment of the Cable Act, that developed a more

favorable regulatory framework for the industry, stimulating investment into cable plant and

programming, the cable television industry began to grow at an exponential rate driven, in part,

from the investment of approximately $15 billion into developing cable infrastructure across the

country.

       35.     Often touted as the largest private construction project undertaken in America

since World War II, the cable wiring of America was largely completed between 1984 and 1992,

one year after hypertext markup language was released to the public, kicking off the dawn of the

world wide web and the advent of a new interconnected global economy.

       36.     As investment into internet based businesses proliferated and e-commerce

established its place in the global economy, businesses and users alike demanded affordable and

reliable high-speed internet access, something that the country’s traditional telecommunications

infrastructure could not provide.

       37.     Simply stated, data could only travel so quickly over America’s existing and

aging telephone lines and those limitations significantly hampered the utility of the internet

during its early years. As late as 1998, the top speed that users could hope to reach was 56Kbps.

       38.     Further, by integrating internet access into America’s telephone infrastructure,

telecommunications companies, essentially, ensured that Americans could not access the internet

on a secure, stable connection as intended or desired, especially at home, where residential

internet service required users to either obtain a dedicated telephone line strictly for internet

access or accept that they could only access the internet while they were not using their home

telephone.




                                                  12
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 13 of 82



       39.     The telephone industry responded to these challenges by innovating what it

referred to as ADSL – short for “Digital Subscriber Line” – broadband in the late 1990s. While

DSL broadband provided consumers with persistent internet access at much higher speeds than

those available through dial-up internet access, the aging copper wire telephone infrastructure

limited maximum data speeds to a range between 250 Kbps and 100 Mb/s.

       40.     Unlike the telephone companies, however, the cable industry had access to a

brand new, state of the art network comprised largely of co-axial cable, which had the capability

to transfer more data at higher speeds than traditional telephone lines. Recognizing an

opportunity, the cable industry, among other things, adopted industry-wide standards for cable

modems and related technology that ensured the equipment being used throughout the industry

was interoperable, ensuring functionality while driving down costs and increasing the rate of

innovation as vendors across the industry vied to outperform each other.

       41.     The cable industry also continued to develop and improve its infrastructure by

investing an additional $65 billion between 1998 and 2002, specifically for the purpose of

integrating high-capacity, high-speed fiber optic lines into its pre-existing coaxial cable network.

       42.     Since it did not rely strictly on copper wire, cable internet quickly outperformed

DSL broadband and realistically reached rates between 250 Mb/s and 400 Mb/s. Most

importantly, cable internet provided high-speed internet access that was both reliable and

reasonably priced.

       43.     Whether by chance, prescience, or a combination of the two, the cable industry

capitalized upon the foregoing events by providing consumers with cheap, reliable internet

access options through a practice typically referred to as “bundling” their cable television service

with their internet service and charging the customer a reduced rate to subscribe to both. This


                                                 13
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 14 of 82



practice proved so popular that by 2015 approximately 93% of Americans had access to high-

speed internet connections through cable internet, and approximately 80% of those, who actually

obtained high-speed connections did so through cable internet.

       D.      Wade’s Entry into the Cable Business

       44.     As he watched the cable industry transform during the late 1990s, Wade

recognized that the services and capabilities offered by traditional cable installers would be

insufficient to service the needs of the cable industry or its rapidly expanding customer base.

       45.     Historically, cable companies engaged small independent contractors to install

cable for their customers, and often hired unskilled professionals, who could do little more than

run cable from a junction box or pole into a customer’s home.

       46.     Given the trajectory of the cable industry and the expanding range of services

available to their customers, Wade reasoned that cable installers would require a greater level of

training, and would have to be both highly skilled and computer literate. Given his experience in

Broadcast Engineering, he saw an opportunity to start a business that would provide installers

with those tools.

       47.     In addition to providing cable installers with training and education, Wade also

sought to transform the traditional cable installer model. Rather than force cable installers to

lead, essentially, transient lives as solo independent contractors, who took work as it came, Wade

envisioned a more traditional employee-based system that would permit the installers to work for

one company that would, in turn, contract with cable providers.

       48.     That model offered benefits to all involved: the cable providers would receive

more consistent levels of service and have the security of knowing that the installers were

properly trained and carried appropriate liability coverage; the Company could ensure that it was


                                                 14
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 15 of 82



employing the right people who followed its policies, protocols, and procedures as well as take

advantage of economies of scale; and the installers received job security, steady work and pay.

       49.       With those goals in mind, Wade started the Company in 1999, with only six

employees and one client, Continental Cablevision, now known as Comcast. Given Wade’s

initial objectives, the Company sought to recruit the most highly skilled and capable workers

available, requiring the Company to offer more to those workers than they could earn working

independently.

       50.       To that end, the Company implemented a substantial benefits package, including

health insurance, a 401(k) plan, on the job training, access to education, and professional

development opportunities, all previously not used in the industry.

       51.       While it should seem unsurprising in retrospect, the Company’s dual focus on

customer and employee satisfaction proved successful, leading the Company to grow rapidly

until it ultimately employed over 900 people across twelve states by the end of 2016.

       E.        Wade’s Decision to Use an ESOP.

       52.       Under Wade’s leadership, the Company established itself as Comcast’s largest

fulfillment service provider and an overall national leading broadband service installation

company for the telecommunications industry. Through its success, TES influenced its

competitors to follow a similar model, now the standard across the industry.

       53.       Nonetheless, consistent with his employee-focused business strategy, in 2016, at

the height of the Company’s success, Wade decided to transfer his ownership interest in the

Company to ESOP, making, the Company one of the largest broadband service companies to be

owned by its employees.




                                                 15
            Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 16 of 82



        54.     As the sole owner, director, and officer of the Company, Wade determined that

the Company and its employees would benefit from the ESOP because it would not only

motivate them to ensure that the Company continued to thrive, since they were part owners, but

would also provide them with additional retirement security.

        55.     During the summer of 2016, Wade engaged Croscut and SG&C to provide the

Company with legal services in connection with the proposed ESOP transaction, and to assist the

Company with structuring and planning the ESOP transaction, designing and implementing the

ESOP, drafting and negotiating the documents necessary to carry out the ESOP’s purchase of

Wade’s stock, and identifying and engaging the appropriate professionals to serve as ESOP

trustees.

        56.     Wade also engaged SES and BellMark as its financial advisors and to provide

financial advisory services in connection with the ESOP Transaction, including, among other

things, (1) assisting the Company to determine how to carry out the ESOP transaction; (2)

develop financial and capitalization models to illustrate the ESOP transaction structures; (3)

assist both the Company and Wade to meet their goals by illustrating and assessing the ESOP

transaction; (4) coordinate, prepare for, develop materials, and participate in the due diligence

process; (5) assist the Company with development, structuring, negotiating, and implementation

of the ESOP transactions; (6) review documents and provide advice; and (7) assist with similar

efforts to provide necessary information to financial institutions to obtain debt financing.

        57.     Over the next several months, with the assistance of Croscut, Gesmondi,

BellMark, SG&C, and SES, the Company and Wade developed and implemented the planned

transaction along with participation from third parties, including JPMorgan Chase, N.A.




                                                 16
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 17 of 82



(“JPMorgan”) and Massachusetts Capital Resource Company (“MCRC”), both, ultimately,

financing part of the transaction.

       F.      Wade’s Attorneys Represented Him in the Transactions.

       58.     At all times relevant hereto, Croscut, her firm, SG&C, and their affiliated

company, SES, knew that Wade was the sole owner, a director, and an officer of the Company

and communicated with him as if both he and the Company were their clients, leading Wade to

reasonably believe that Croscut and SG&C were his personal attorneys and that SES was his

personal financial advisor. In fact, Croscut specifically stated to representing Wade in emails

and correspondence.

       59.     Over the ensuing months, Croscut, SG&C, and SES repeatedly reinforced that

belief by advising Wade about the potential risks, rewards, and consequences that both he and

the Company, respectively, faced regarding each decision that Wade had to make concerning the

planning, negotiation, implementation, and execution of the ESOP Transaction.

       60.     In addition to advising Wade how available options would impact both him,

personally, and the Company, Croscut, SG&C, and SES also negotiated and drafted documents

on behalf of both the Company and Wade, including various transactional documents where

either both the Company and Wade were parties and the agreements at issue impacted Wade

even more significantly than the Company.

       61.     For example, Croscut, SG&C, and SES drafted, negotiated, and advised both

Wade and the Company regarding 2 Intercreditor and Subordination Agreements that they both

entered into with JPMorgan and MCRC. A true and correct copy of the Intercreditor and

Subordination Agreement between JPMorgan, the Company, and Wade is attached hereto as

Exhibit 1. A true and correct copy of the Intercreditor and Subordination Agreement between

MCRC, the Company, and Wade is attached hereto as Exhibit 2.
                                          17
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 18 of 82



       62.     Notwithstanding the obvious conflict between Wade and the Company, Croscut,

SG&C, and SES also provided advice to both the Company and to Wade regarding agreements

that they entered into with one another in connection with the ESOP Transaction, including, but

not limited to, an Executive Employee Agreement, 2 promissory notes, a stock redemption

purchase agreement, and a loan agreement, among other documents.

       63.     Similarly, Croscut, SG&C, and SES provided the Company with legal advice in

connection with the drafting and negotiating of documents that Wade was not a party,

individually, including, a number of loan documents between only the Company and JPMorgan,

as well as loan documents entered into between only the Company and MCRC.

       G.      ESOT Establishment and Trustee Powers.

       64.     Upon the advice of Croscut, SG&C, and SES, Gesmondi, and BellMark, Wade

agreed, on behalf of the Company, to establish the ESOT and name the First Trustee as trustee of

the ESOT effective January 1, 2017. SG&C led Wade to believe that SG&C would represent his

interest, and it was not necessary for him to retain separate counsel. A true and correct copy of

the Tri-Wire Employee Stock Ownership Trust Agreement (“Trust Agreement”) is attached

hereto as Exhibit 3.

       65.     Pursuant to the terms of the Trust Agreement, the trustee of the ESOT “shall be

directed by the Plan Administrator [the Company, per Section 10.5] with regard to all matters

including the exercise of all fiduciary powers set forth in Section 2.3, and shall be fully protected

under Section 403(a)(1) of ERISA for following the directions of the plan Administrator which

are made in accordance with the terms of the [ESOP] and are not contrary to ERISA.” See

Exhibit 3 at § 5.2.

       66.     Section 2.3 of the Trust Agreement, in turn, enumerates the specific powers

afforded to the trustee under the Trust Agreement in addition to fiduciary powers granted to the
                                               18
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 19 of 82



trustee by law, including, the power to exercise voting rights on behalf of all stocks, bonds, and

other securities held in the Trust. See Exhibit 3 at § 2.3(l).

       67.     Section 5.3 of the Trust Agreement provides that the Trust’s trustee “shall be fully

protected in taking any action based upon a certificate signed by the Plan Administrator [i.e., the

Company] or by any person authorized by the Plan Administrator to act on its behalf, and shall

have no power, authority, or duty to interpret the Plan or to inquire into the decisions or

determinations of the Plan Administrator, or to question the instructions given by the Plan

Administrator.” Id. at § 5.3 (emphasis added).

       68.     As such, the Trustee, who is a directed trustee that has a fiduciary duty to protect

the interests of the participants and can only exercise its powers in that light, instead chose to

slavishly follow the instructions of the management rump of the Company or the administrator

appointed by the Company. It had, and has no authority to act on its own, or to question these

directions, let alone disobey, the directions that it receives from the Company or the

administrator appointed by the Company, except as it relates to its fundamental duties to act in

the best interests of the plan participants and follow the requirements of relevant law.

       H.      ESOP Transaction Due Diligence and Fairness Opinion.

       69.     During the time prior to the ESOP Transaction, at the end of December 2016,

Croscut, SC&G, SES, Gesmondi, BellMark, the First Trustee, JPMorgan, and MCRC, along with

their chosen professionals, performed the due diligence that they believed necessary to carry out

the ESOP Transaction, to confirm that the Company had the financial ability to fulfill its

obligations, and to ensure that the Trust paid a fair price for Wade’s shares. Wade paid over

$700,000 thousand in advisory services for the transaction.

               1.      Due Diligence Work


                                                  19
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 20 of 82



       70.     Throughout that process and without exception, Wade and the Company provided

each of the foregoing parties and their professionals with unfettered access to the Company’s

books and records, answered all of their inquiries fully and honestly to the best of their

knowledge and ability, acted in good faith, and fully and honestly disclosed all facts that they

believed to be relevant to the transaction.

       71.     In connection with its due diligence, the First Trustee hired Empire Valuation to

undertake an independent valuation analysis of the fairness of the intended ESOP Transaction,

arriving at a valuation and negotiating it, from a financial point of view, that would ultimately

result in the ESOT owning the Company’s outstanding common stock.

       72.     Among other things, Empire reviewed the Company’s financial statements for

2011-2015, income statement for the trailing twelve months ended October 31, 2016, and cash

flow projections through 2021, as well as a multitude of documents relevant to and/or necessary

to carry out the ESOP Transaction, and “conducted such other studies, analyses, and inquiries

deemed appropriate.” A true and correct copy of Empire’s December 30, 2016 Fairness Opinion

is attached hereto as Exhibit 4.

       73.     Additionally, while conducting its due diligence, Empire interviewed and

communicated with Wade, Croscut, Gesmondi, the First Trustee’s attorney, a representative of

BellMark, SES, and the First Trustee.




               2.      The Fairness Opinion

       74.     Following its extensive due diligence, review, and testing, Empire issued a

Fairness Opinion, dated December 30, 2016, where Empire concluded: (1) the terms and

conditions of the ESOP Transaction were “fair to the ESOP from a financial point of view;” (2)
                                              20
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 21 of 82



“the consideration to be paid by the ESOP for shares of common stock” of the Company

“pursuant to the terms of the [ESOP] Transaction is not greater than the Fair Market Value of

such shares and does not exceed ‘adequate consideration’” as defined in ERISA; (3) the financial

terms of the ESOP loan were at least as fair as those that it would have obtained in an arms-

length transaction; (4) the interest rate did not exceed a reasonable rate of interest; and (5) the

exercise price of the warrants issued by the Company in connection with the transaction is not

less than 90% of the fair market value of the Company’s common stock after the transaction

would be completed. See Exhibit 4.

       75.     As noted in its Fairness Opinion, Empire relied upon and assumed the accuracy

and completeness of the financial information provided to it without independently verifying

either and relied on Wade’s representation that the Company’s operations and financial

conditions had not materially changed since October 31, 2016. Empire did not independently

value the Company’s tangible assets and relied on the Company’s and SES’ financial projections

without additional testing, analysis, or confirmation. Id. at 5-6.

       76.     As an entity who bills itself as “one of the nation’s leading and most respected

independent valuation consulting firms” and who claims that “[v]aluation is [their] only

business,” Empire and its Managing Director, Charles Coyne, who boasts over thirty years of

experience and a tremendous level of expertise in ESOP valuations, Wade and, by extension, the

Company, trusted Empire to perform its duties correctly and objectively to ensure that the ESOP

Transaction was a fair deal. Separately, Empire usurped its authority by injecting itself into an

internal Company dispute by siding with rump management over a made-up clam against Wade.

       77.     During the period leading up to the ESOP Transaction, Empire expressed

confidence in its evaluation of the ESOP Transaction and issued an opinion that found that the


                                                  21
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 22 of 82



deal was fair, as detailed in the Fairness Opinion. Empire would continue to hold that opinion

for nearly three years, as discussed infra.

       78.     Based upon Empire’s evaluation, though, and upon the advice of Croscut, SG&C,

and SES, who had performed their own due diligence and advised both the Company and Wade

that the ESOP Transaction would benefit each of them, and after both JPMorgan and MCRC

completed their own independent due diligence, the parties agreed to move forward with the

ESOP Transaction, as contemplated.

       I.      The Closing.

       79.     On or about December 30, 2016, Wade, the Company, JPMorgan, MCRC, and the

ESOP Trust, through the First Trustee, executed a number of agreements, notes, warrants, and

other documents necessary to consummate the ESOP Transaction and transfer Wade’s ownership

interest in the Company to the ESOP.

       80.     The Company, initially, redeemed an aggregate of 700,000 shares of common

stock in the Company from Wade, pursuant to a Stock Redemption Agreement, dated December

30, 2016, for a combined total of $17.5 million, that the Company agreed to pay back in

accordance with two notes: (1) a Series B Note in the aggregate sum of $13 million; and (2) a

Series A Note issued by the Company to Wade in the aggregate sum of $4.5 million. A true and

correct copy of the Stock Redemption Agreement is attached hereto as Exhibit 5. A true and

correct copy of the Series B Note is attached hereto as Exhibit 6. A true and correct copy of the

Series A Note is attached hereto as Exhibit 7. If the Company’s performance differed from

certain financial benchmarks during the 2017 fiscal year through the end of the 2021 fiscal year,

the redemption price of $17.5 million would be adjusted upwards, if the Company’s performance

exceeded projections, and downwards if the Company’s performance did not meet projections.

See Exhibit 6 at Section 1.2(c) and (d).
                                                22
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 23 of 82



               1.      Subordinated Loan Agreement

       81.     Regardless if the Company’s performance exceeded or failed to meet

expectations, the Redemption Agreement provides that the maximum amount the parties could

alter the redemption price based on performance was $2 million. Id.

       82.     Contemporaneously, the Company also entered into a Subordinated Loan

Agreement with Wade that detailed: (1) the terms that the Company agreed to pay the aggregate

$17.5 million redemption cost pursuant to the terms of the two Series A and B Notes; (2) the

subordination in priority of the Company’s debt to Wade in connection with the ESOP

transaction to the financing provided by the Company’s lenders; (3) the Company’s

representations, warranties, and agreement to certain restrictions regarding its financial activity

moving forward; and (4) a number of representations made by Wade, none relevant to this

dispute with the exception of those contained in the SPA. A true and correct copy of the

Subordinated Loan Agreement is attached hereto as Exhibit 8.

       83.     Critically, the Subordinated Loan Agreement explicitly provides that the

Company would be bound by the following governance provisions, which the Company was

required to incorporate into its Bylaws:

               a.    The Company’s Board of Directors must consist of at least four directors,
       three of whom must qualify as independent directors;

               b.    The Board of Directors must appoint a compensation committee chaired
       by an independent director and made up of a majority of independent directors;

              c.      For so long as the Series A and B Notes have not been paid in full, Wade
       would be entitled to serve as Chairman of the Board of Directors; and

              d.       For so long as the Series A and B Notes have not been paid in full, Wade
       possesses the tie-breaking vote if there is a tie vote among the Board.

See Exhibit 8 at Section 6.12.


                                                 23
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 24 of 82



       84.     The Subordinated Loan Agreement further provides that an Event of Default

occurs if: (1) the Company fails to make any payment within 5 days of the date when due and

owing; (2) the Company fails to perform or observe any other term of the Subordinated Loan

Agreement or the Series A or B Notes; (3) the Company’s representations or warranties to Wade

prove untrue or incorrect; (4) the Company dissolves, declares bankruptcy, or has judgments

entered against it in the aggregate amount of $100,000 or more; (5) a change in control occurs; or

(6) the Company defaults under its obligations to JPMorgan or MCRC under their related loan

agreements and documents. Id. at Section 7.1.

       85.     In the Event of Default, the Subordinated Loan Agreement provides that Wade

could declare the amounts owed immediately due and payable and pursue enforcement of those

debts, subject to the terms of the senior loan documents between the Company and JPMorgan

and MCRC, and that the interest rates owed would increase. Id. at Section 7.1.

       86.     The Subordinated Loan Agreement also provides that the Company is obligated to

not only pay Wade for any direct or indirect loss that he suffers as a result of the Company’s

breach of the Subordinated Loan Agreement, but also that the Company must pay Wade’s

reasonable attorneys’ fees, disbursements, and costs, including expert costs, that Wade incurs to

enforce the terms of the Subordinated Loan Agreement. Id. at Sections 9.1 and 9.2.

               2.      Series B Note and Warrants

       87.     Pursuant to the terms of the Series B Note, the Company agreed to pay only the

interest on the loan principal for the first 7 years, ending on December 30, 2023, and then pay

Wade the principal owed with interest, accruing at a rate equal to the long-term applicable

federal rate, plus 150 basis points, amortized over three years. See Exhibit 6.

       88.     The Series B Note was also issued with detachable warrants (“Series B

Warrants”) allowing Wade to purchase Company common stock equal to 15% of the outstanding
                                           24
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 25 of 82



fully diluted shares upon exercise. The strike price for the Series B Warrants was set at $2.60

per share, a value equal to the post-closing fair market value of one share of Company common

stock giving effect to the redemption, financing, and issuance of shares to the ESOP, as would

the strike price for the Series A Warrants and Mezzanine Warrants. True and correct copies of

the Warrants are attached hereto as Exhibit 9. The Series B Warrants were exercisable

immediately upon a change of control, but otherwise would be exercisable in three equal

tranches on the first three anniversaries of the anticipated payment in full of the Series B Note,

beginning on December 30, 2021 and expiring at 5:00 P.M on the later of December 31, 2023 or

repayment in full of the Series A Note. See Exhibit 9.

               3.      Financing the Transaction

       89.     The second step of the ESOP Transaction required Wade to sell 820,000 shares of

Company common stock, the entirety of the Company’s issued common stock following the

redemption described supra, to the ESOT.

       90.     To finance that portion of the ESOP Transaction and the foregoing redemption,

the Company borrowed from JPMorgan, which became the Company’s senior lender, and

borrowed an additional capital from MCRC in the form of a mezzanine loan. The Company,

JPMorgan, and MCRC signed a number of documents and agreements regarding their respective

loan agreements. The Company, in turn, then loaned the funds to the ESOT, who then purchased

Wade’s remaining stock for that amount, which was paid in cash at the time of closing on

December 30, 2016.

       91.     Given that the Company and Wade engaged in this transaction for the purpose of

providing a benefit to the Company’s employees, the Company loaned that money to the ESOT

on favorable terms, including a nearly nominal 2.26% interest rate and repayment over a period

of 20 years, beginning the following December 31. To memorialize its agreement to purchase
                                             25
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 26 of 82



those shares, the ESOT, through the First Trustee, entered into a Stock Purchase Agreement

(“SPA”) with Wade on December 30, 2016. A true and correct copy of the SPA is attached

hereto as Exhibit 10.

               4.       Wade’s Share Price

       92.     Pursuant to the SPA, the ESOT agreed to purchase 820,000 shares of common

stock from Wade at a price of $25.00 per share, subject to adjustments if the Company’s actual

working capital as of the end of the following fiscal year ending December 31, 2016 exceeded or

failed to exceed the parties’ expectations. See Exhibit 10 at Section 1.2.

       93.     To obtain a downward adjustment of that purchase price, the ESOT was required

to provide a written statement setting forth the Company’s actual final working capital as of

December 31, 2016, and the downward adjustment that the Company calculated by subtracting

the Company’s actual working capital as of December 31, 2016 from the amount that the parties

previously estimated the Company’s final working capital would be. Id.

       94.     The ESOT was required to provide that written notice to Wade within 30 days of

receiving its audited financial statements, but no later than April 30, 2017, of the Company’s

determination regarding whether its actual working capital exceeded the estimated working

capital or not. Id. Wade then had 30 days to provide a written statement accepting or objecting

to the adjustment, though if he did not deliver an objection within that time period, the SPA

provided that the Company’s determination regarding that adjustment “shall become final and

binding upon all parties.” Id.

       95.     In accordance with that provision, the Company and its CPA firm (BDO), audited

and analyzed the Company’s financial statementsfor the period in question and determined that

Wade was owed an additional $1.5 million, which was reviewed and approved by the newly


                                                26
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 27 of 82



hired Second Trustee and Board members. The Company paid the adjustment in the fall of 2017

by drawing down on its line of credit.

               5.      The Parties’ Representations

       96.     Through the SPA, Wade, the Company, and the ESOT all made certain

representations and warranties to each other. Id. at Art. 3-5.

       97.     Wade represented and warranted that, at closing he: (1) would be the sole lawful,

beneficial, and record owner of the shares purchased by the ESOT and that he could and would

transfer good, marketable, and valid title those shares, free and clear of all claims and preemptive

rights, to the ESOT; (2) would have the full right, owner, and authority to transfer those shares to

the ESOT and that he was legally bound to do so; (3) had not declared bankruptcy; (4) was not

aware of any action or potential action that could affect his right to fulfill his obligations under

the SPA; (5) would not default on certain agreements or court orders to which he was a party or

was bound by fulfilling those obligations; (6) did not require the consent of any governmental or

regulatory authority to fulfill his obligations; and (7) did not withhold money withheld in

connection with FIRPTA because he was not a foreign person. Id. at Art. 3.

       98.     The Company represented and warranted that it: (1) was a Massachusetts

corporation and was authorized to conduct business in the states where it conducted business; (2)

had accurate ByLaws and Articles of Organization; (3) had only issued and authorized shares

being transferred by Wade to the ESOT and they were not subject to any restrictions; (4) had no

outstanding restrictions, options, contracts, or demands pertaining to the Company’s stock or

they had been waived by the people who had the right to enforce those restrictions; (5) did not

have any previously unidentified affiliates or subsidiaries; (6) had not engaged in self-dealing

transactions with Wade; (7) had the authority to perform; (8) also agreed to a number of

representations almost identical to those found in Article III; and (8) that no material adverse
                                                27
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 28 of 82



events happened between December 31, 2015 and December 30, 2016, the day of closing. Id. at

Art. 4 at Sections 4.1-4.13.

               6.      The Company’s Financial Statements

       99.     The Company and Wade also represented that the Company provided the ESOT

with financial statements for the years 2013-2015 and internally prepared financial statements as

of October 31, 2016, and that the Company regularly kept and maintained documents. Id. at

4.11. All of the statements were prepared by accountants in accordance with generally accepted

accounting principles, “fairly present as of the date indicated the financial condition, assets and

liabilities and results of the operations of the Company,” and that internally-prepared statements

“have been prepared in god faith in a manner consistent with past practice.” Id. at § 4.11(a).

       100.    The Company did not have liabilities or obligations of any nature customarily

reflected or provided for in a corporate balance sheet prepared in accordance with generally

accepted accounting principles, other than those recorded in full on the Company’s balance sheet

as of December 31, 2015, those incurred in the ordinary course of business since that date, or

those set forth on a schedule to the SPA. Id. at 4.11(d).

       J.      The Company’s Insurance Standards.

       101.    Starting, in or about 2015, the Company’s auto insurance policy was a

retrospectively rated insurance policy, meaning that unlike a traditional insurance policy, the

Company’s premium obligations are periodically adjusted according to a formula based on the

cost of claims actually paid by the insurer under the policy. The Company paid the standard

premium that the insurer would normally charge under a traditional policy with similar coverage

based upon the anticipated aggregate value of claims, referred to as a Loss Pick.

       102.    If the amount paid by the insurer on the policy exceeded the Loss Pick, the

Company’s premiums for that period would be adjusted upward, but, if the insurer paid less than
                                            28
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 29 of 82



the Loss Pick, the Company’s premium would be reduced and the Company would receive a

credit against the premium it had paid.

       103.    The Company executed that policy with the full knowledge and participation of a

number of the Company’s executives and stakeholders, including its CFO, Klein, its Risk

Manager, and its Fleet Manager, along with Wade. Each of those individuals, along with others

at the Company, not only fully understood the mechanics of the Company’s auto insurance

policy, but served as the main point of contact in negotiating and assessing the auto insurance

policy when it came up for renewal annually. Those Company executives and managers

determined that the Company’s auto insurance policy was the best option available to the

Company under its risk profile, which made the Company difficult to insure.

       104.    At the time of renewal, the Company found that numerous insurance carriers

either refused to bid to insure the Company or denied the Company’s request for coverage.

Those insurance carriers that did express willingness to insure the Company refused to provide a

traditional guaranteed cost policy at a cost effective price. Further, the Company needed to both

limit further Letters of Credit that would have been required of other types of policies and to

stabilize its monthly claim expenses to help it cope with cash flow fluctuations.

       105.    Based on those considerations, the Company decided to purchase the

retrospective auto insurance policy.

       106.    The Company reported all accruals of reserved claims relating to the policy were

reported on a monthly basis and recorded the reserve amounts set by its insurer in accordance

with GAAP and with its past practices.

       107.    The Company’s auto insurance policy and its entire related claims history were

available to both the First Trustee and its advisors, including Empire, during the due diligence


                                                29
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 30 of 82



policy, as were the Company’s books and records that properly recorded and identified the

accruals of reserved claims related to the auto insurance policy. Neither the Company nor Wade

undervalued or concealed any known claims under the policy at the time of the ESOP

Transaction.

       108.    In fact, in addition to a number of other representations and warranties, the

Company and Wade also represented that: (1) the SPA and Schedule 4.20 thereto set forth a list

and brief description of each of the Company’s insurance policies; (2) the Company had properly

accrued all insurance premiums on its books as of December 30, 2016; (3) all claims, if any,

made against the Company covered by those policies have been or are being settled or defended

by the insurer and no excess liability exists, subject to certain limitations; and (4) the Company

will maintain the policies through December 30, 2016 and there was not an increase in premiums

through that date. Id. at § 4.20.

       109.    Critically, the Company’s and Wade’s representations regarding the existence and

status of claims were “limited to matters known to the Company and/or [Wade] as of Closing”

on December 30, 2016. Id.

       110.    The Company and Wade specifically negotiated and included that carve-out

because both were concerned that unknown and unexpected charges and insurance claims might

become known in the future and give rise to attempted claims for indemnification under Article 9

of the SPA because of the nature of the Company’s auto insurance policy, which could give rise

to additional retroactive premiums.

       111.    Although that information was available to the Trustee, neither the First Trustee

nor Empire personally questioned Wade about any aspect of the auto insurance policy, nor did he

make any affirmative representations regarding the auto insurance policy or its costs. Similarly,


                                                30
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 31 of 82



neither the Trustee nor Empire contacted the Company’s insurance broker to learn more about

the Company’s auto insurance policy or the possibility that charges or claims related to that

policy might occur. At the time of the negotiations over the transaction, Wade had absolutely no

knowledge of any expectation that the premiums would increase as they did later after the

transaction.

       K.      The Trustee’s Failure to Properly Review the Insurance Policy.

       112.    Nonetheless, when the Company received invoices for additional amounts owed

for the pre-ESOP Transaction period in August 2018, the Second Trustee and Empire, without

conducting any investigation, made the bogus claim that Wade somehow misled the ESOT and

Empire about the Company’s insurance policies.

       113.    Wade and the Company provided the First Trustee and every other party to the

transaction with the information that they requested about the insurance policy during the time

leading up to December 30, 2016 and explicitly identified the policy in Schedule 4.20 to the

SPA. Id. at Schedule 4.20.

       114.    The First Trustee or its expert valuation consultant, Empire, seemingly failed to

review one insurance policy or ask questions about that policy, despite having access to the

documents and information as well as the opportunity to interview Wade and others.




       L.      Company’s Failure to Adhere to Its Obligations to Wade.

       115.    In addition to the foregoing agreements, among others, Wade and the Company

also executed an Executive Employment Agreement (“Employment Agreement”) on December

30, 2016. A true and correct copy of the Employment Agreement is attached hereto as Exhibit

11.
                                                31
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 32 of 82



       116.    The Employment Agreement provided, that the Company would employ Wade as

its CEO for 4 years, though Wade remained an employee-at-will, subject to provisions governing

his termination and compensation in the event that either Wade resigned or the Company

terminated his employment prior to the expiration of the 4 year term. See Exhibit 11 at Sections

1-3.

       117.    The Company agreed to pay Wade an annual salary, that could be adjusted

upward or downward annually by 5% as determined by the Board of Directors or Compensation

Committee, if the Board appointed one. Id. at Section 4.1. Further, the Employment Agreement

entitled Wade to participate in all of the standard benefits available to all employees and in all of

the group benefits available to management level employees, along with a vehicle allowance,

tuition reimbursement up to $15,000 annually if pre-approved by the Board, necessary and

reasonable travel, entertainment, and business expenses, and six weeks of paid time off. Id. at

Sections 4.3-4.5.

       M.      Board and Executive Unlawful Behavior Cause Wade’s Removal

       118.    Following consummation of the ESOP Transaction, the Company began to

experience financial difficulty and had trouble meeting its debt obligations to JPMorgan,

repeatedly slipping into default status on a quarterly basis, leading Wade to advise the Officers

and the Board in September 2018 that the Company would need to take drastic action, including

terminating employees, if it did not make immediate operational and financial changes and

improve performance.

               1.      The Board’s and Officer’s Unlawful Behavior

       119.    On or about April, the First Trustee was removed as trustee of the ESOT and

replaced by the Second Trustee, who was bound to the same terms contained in the Trust


                                                 32
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 33 of 82



Agreement, and was granted the same limited powers to act as a directed trustee and follow the

Company’s instructions.

       120.    In late August 2018, Wade confronted and warned Marsh, then the Company’s

COO, about multiple past and potentially ongoing sexual assault and harassment accusations

made against Marsh from subordinate female employees that had come to Wade’s attention.

       121.    Further, Wade confronted Board Defendants Perry and Newell about continued

personal conflicts of interest that had arisen between each of them and the Company due to their

ongoing efforts to derive income from the Company in addition to their regular Board fees. Both

Perry and Newell had collectively billed TES nearly $200,000 per year to date for little to no

valuable service. Wade made it clear to both Perry and Newell that their efforts engage the

company in this manner would no longer be tolerated.

       122.    Wade then went on vacation in October 2018, when he returned only to be

confronted by the Board. Specifically Newell and Perry – the very two Board members who

Wade recently warned – had approached Wade with “anonymous” complaints made to the

Trustee about Wade’s managerial practices, particularly accusations of theft through accounting

expenditures, nepotism and hostility. Having never received any such complaints during his 20-

year history with the Company, knowing that the complaints were demonstrably false, and

believing that the complaints originated with Marsh, who now feared for his future with the

Company, Wade naively dismissed the accusations as desperate school-yard tactics.

       123.    Separately within days, Marsh also confronted Wade admitting that his

managerial team was the source of the complaints, and that he had orchestrated it because he felt

that he was taken advantage of since the Board shared confidential documents with him, most

notably, Wade’s employment agreement, all while Wade was away. He then went on to demand


                                                33
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 34 of 82



that Wade cut him a check for $380,000 or he was going to leave and take all of Tri Wire’s

business with him. Wade said he could not pay that amount anytime soon due to the Company’s

financial distress but he would address it as soon as it he could simply to buy himself some time.

Undeterred, Marsh, Perry, and Newell stepped up their efforts to undermine Wade, giving rise to

continuous ex-parte meetings, behind Wade’s back, and against Board policy. Further dividing

the executive offices, Wade was to find out later that newly hired CFO Ruben Klien was also

having such inappropriate secret meetings with Marsh and the Board as well.

               2.      The Second Trustee Fails to take Any Corrective Action

       124.    In December 2018, as CEO and Chairman of the Board, Wade advised the Second

Trustee about the ongoing hostile manipulation directed by Marsh, Perry, and Newell and the

possibility of long-term damage to the Company that might result. Wade, simply for professional

courtesy informed the Trustee that he thought it would be best to replace Newell and Perry as

they were the source of enabling Marsh’s under-handed actions. At the December 2018 Board

meeting of which Wade personally invited the Trustee to attend, Wade further voiced such

concerns and also informed the Trustee of Marsh’s history of inappropriate behavior including

potential illegal behavior with various subordinates. The Second Trustee declined to take any

action based upon Wade’s concerns.

       125.    After being advised by Wade that the Company’s senior executives and Board

members were interfering with the management and operations of the Company simply to save

their own jobs at any cost, the Second Trustee failed to even address the matter, let alone take

any independent action or seek Board leave to take appropriate action to prevent lasting harm to

the Company in furtherance of its fundamental duty to protect plan participants by safeguarding

the only asset of the very Trust it governed.


                                                34
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 35 of 82



       126.    The Second Trustee, Gould, and Pendergast both directly and indirectly caused

and exacerbated division among the members of the Board, unnecessary damage to the

Company, the ESOP, and the ESOT, and called their own independence into question, along

with their judgment, given how they repeatedly violated the fiduciary duties imposed on them by

the Trust Agreement and by ERISA.

               3.      The Board Defendants Undermine Company Changes

       127.    By early January 2018, Wade persevered in reorganizing the Company. On Jan

8th, he shared a major draft restructuring plan with Marsh and Klien that would realign the

Company’s operations and involve significant layoffs. Marsh objected to Wade’s proposal,

walked out of the building and texted Wade that he quit. He then proceeded to threaten Wade

that he would be reaching out to Comcast, he plans to stay in the business regardless on his non-

compete. Lastly in defiance of Wade’s specific directive, Marsh then communicated the

reorganization plan to the rest of the Company’s executive and non-executive management in an

effort to gain support against Wade.

       128.    It was at that that same time that Wade learned that both Newell and Perry were

conducting clandestine meetings with Marsh and other staff members in furtherance of their

efforts to undermine Wade and secure their own futures with the Company. The remaining two

Board members, Gesmondi and Wade, objected to Newell’s and Perry’s behavior and advised

the Second Trustee about it by informing Gould and setting up an emergency board meeting to

try to resolve the recent months’ events.

       129.    While Newell denied these private meetings when confronted by Gesmondi and

Wade, Marsh admitted that they occurred during an emergency Board meeting in which both

Marsh and Gould had attended. . Most troublingly, even after Marsh admitted to the complained

of behavior and Newell was caught lying to the Board and the Trustee Gould defended Newell,
                                              35
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 36 of 82



threatened Wade that he would “add more Directors to the Board” and, as evidenced by

subsequent events, decided to blindly throw in his lot with Marsh, Newell, and Perry and support

their efforts to seize control of the Company from Wade.

        130.   Both Marsh and Klien then proceeded to offer ultimatums under the guise of “org

chart options’ in which Marsh would agree to return to work, all of which would position both

Klien and Marsh to usurp Wade and answer only to the Board. This was unacceptable to both

Gesmondi and Wade whom together had the majority vote. In a final effort to calm things down

and refocus back on work matters Wade did agreed to allow Marsh strictly answer to Ruben

Klien for day to day correspondence and that Wade would avoid any interaction with Marsh in

the short term but also that all Board interaction with management would go through traditional

channels of the Chairman and the CEO which remained to be Wade. Newell, Perry, Marsh were

not pleased with the decision. A formal Board letter was sent to Marsh indicating these terms for

his return.

               4.      The Board Unlawfully Ejects Wade

        131.   One week later, in early February 2019, Perry contacted Wade indicating that new

allegations were being made about Wade and that Perry was directed by the Second Trust,

namely Gould, to conduct an independent investigation of Wade for which Wade did not have

the privilege to participate and would allow the rest of the Board to continue to interact with

management at will. Then, only a few days later, during a follow up Board meeting, Newell and

Perry waited for Gesmondi to leave, providing them majority voting power, and voted to suspend

Wade as CEO for one month and to appoint themselves to a two-person Special Committee,

purportedly for the purpose of investigating the false accusations that they had either made

themselves or fomented and obtained from others. Within hours of suspending Wade, Newell


                                                36
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 37 of 82



and Perry, with the support of the Second Trustee and Gould, directed management to seize

control of Wade’s banking and email authority.

       132.    On or about February 12, 2019, the Second Trustee purported to take action as

directed trustee and sole shareholder of the Company to add a fifth seat to the Company’s Board

and to elect Maurice Hryshko, Bob Newell’s business partner, to the Board, something that it had

no power to do so under the corporate structure of the Company and its agreements with Wade to

remain as Board Chair. By taking those actions, the Second Trustee, Gould, and Pendergast took

action that exceeded the Second Trustee’s authority as ESOP trustee, failed to follow the terms

of the Trust Agreement, and violated their fiduciary duties to the Trust, the ESOP, and the

ESOP’s participants and the Company’s employees.

       133.    In addition, the Second Trustee’s, Gould’s, and Pendergast’s support and

facilitation of the Board’s invalid creation of the Special Committee were taken in reckless

disregard of the Company’s governance documents and contracts, in that, the entire Board did

not participate in this decision, including covenants in certain documents related to the ESOP

Transaction that mandated that Wade retain his position as Board chair, placing the Company’s

financing arrangements in jeopardy since Wade’s position was required under the various credit

facilities provided to the Company along with the fact his removal was in violation of all of these

agreements.

       134.    On or about February 14, 2019, Wade, through his counsel, wrote to Gould and

the Second Trustee and demanded that the Second Trustee acknowledge the invalidity of the

events of February 12, including Wade’s suspension and take steps necessary to remedy the

unlawful expansion of an additional Board seat and to reverse the summary appointment of

Hryshko. A true and correct copy of that letter is attached hereto as Exhibit 12.


                                                 37
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 38 of 82



       135.    The Trust responded two days later on February 16 through its counsel, who

refused Wade’s demand, and asserted that the Second Trustee had received complaints about

Wade including unspecified alleged “potential misconduct… and diversion of the Company’s

funds to Mr. Wade’s family.” A true and correct copy of that letter is attached hereto as Exhibit

13.

       136.    The Second Trustee acknowledged that the Trust Agreement limited the scope of

its power as a directed trustee, but refused to reverse or otherwise remedy its failure to abide by

those limits, relying on inapposite law and somehow arguing that Wade allegedly provided the

Second Trustee discretion over a decision on one occasion somehow granted the Second Trustee

freedom from the shackles imposed upon it by the Trust Agreement. Id.

       137.    The next day, February 17, 2019, Wade responded through his counsel, Morgan

Lewis, and refuted the Second Trustee’s specious arguments regarding the nature and extent of

its authority and the legality of its efforts to ignore the Company’s direction and to act

independently by demonstrating that the facts and circumstances alleged did not give the Second

Trustee authority under ERISA to act as it did. A true and correct copy of that letter is attached

hereto as Exhibit 14.

       138.    Accordingly, Wade once again demanded that the Second Trustee withdraw the

actions undertaken on February 12, that were void in any event. Wade also communicated to the

Second Trustee that as a major creditor of the Company, he has significant interest in securing

the Company’s viability and prosperity, and, moreover, that he welcomed any investigation,

however bogus, provided that it is fair and impartial and focuses on all of the Board members’

and Officers conduct of the last 6 months, not just Wade’s, particularly given that Wade had




                                                 38
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 39 of 82



complained about the other Board members and executives to Gould on several other occasions

to no avail.

        139.    The Second Trustee responded through its counsel two days later on February 19,

refused Wade’s demands and incorrectly accused Wade of somehow obstructing the very

investigation that he had welcomed only two days earlier. Incredibly, the Second Trustee argued

that Wade was hindering an investigation by demanding that the Second Trustee perform a

complete investigation into not only the false allegations made about Wade, but also into the

surrounding facts and circumstances, including the genesis of those allegations and the collusion

between members of the Board and Company executives to undermine Wade and remove him

from the Company for their own benefit. During the entire month of February 2018, Wade was

unable to enter the corporate office, utilize his emails, and was ordered to not participate in any

Comcast meetings. All the while Wade was never informed of any actual specific allegations nor

the source of such and Newell and perry continued to work daily with Klien and Marsh with no

official authority to do so.

        140.    In a second effort to avoid long, costly litigation that would only serve to hurt

Wade and the Company financially (the Second Trustee, Newell and Perry were forwarding all

their cost onto the Company) Wade negotiated a compromise with Gould that would result in

Wade taking a 30 day leave, voiding Hryshko’s invalid appointment, and bringing on two

additional independent Board members to investigate whatever these unknown claims.

        141.    In the event of any termination of Wade’s employment, the Company agreed to

pay Wade the sum of any unreimbursed travel, entertainment, and business expenses and any of

his salary earned but unpaid, as well as any accrued but unused paid time off through the date of

termination. Id. at Section 5.1. If the Company terminated Wade’s employment for “Cause”


                                                 39
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 40 of 82



that would be the Company’s only payment obligation under the Employment Agreement, which

defines “Cause” as (1) dishonesty of a material nature, fraud or embezzlement of the Company’s

funds or assets; (2) conviction of a felony charge, including pleas of guilty or no contest; (3)

failure to follow the Board’s reasonable instructions; (4) breach of fiduciary duties owed to the

Company; (5) a material violation of the policies in the Company’s employee handbook; (6)

willful misconduct in performance of his duties; or (7) abuse of alcohol or drugs that interferes

with performance of his duties. Id. at Sections 5.1, 11. If the “Cause” for termination is any of

those listed above other than reasons (1) or (2), the Employment Agreement requires the Board

to give Wade written notice and a 30 day opportunity to cure. Id. at Section 11. If the Company

terminated Wade’s employment at any time during the four year term for any reason other than

“Cause,” provided that Wade executed a general release within 30 days after his employment,

the Company was obligated to pay Wade an amount equal to 18 months of his salary at the time

of his termination. Id. at Section 5.2.

               5.       Defendants Breached Their Fiduciary Duties

       142.    The Second Trustee, Gould, and Pendergast refused to fulfill their fiduciary duties

to the Trust, the Company, and their respective beneficiaries and stakeholders, however, and

instead chose to accept the allegations made by Newell, Perry, Marsh, and others working in

consort with them, to support their efforts to usurp control of the Company at any cost, and to pin

blame for the Company’s floundering performance on Wade.

       143.    The Second Trustee, Gould, Pendergast, Newell, Perry and Marsh undertook

those actions for their own benefit and in violation of their respective fiduciary duties of care and

loyalty that they owed to the Company, the Trust, and the respective beneficiaries of and

stakeholders in each.


                                                 40
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 41 of 82



       144.    Critically, in January and February 2019, when the Second Trustee, Gould,

Pendergast, Newell, Perry, and Marsh made their first combined effort to oust Wade from the

Company, they justified their actions by claiming that they had a duty to investigate allegations

that Wade had engaged in some unspecified misconduct in the months immediately preceding

his suspension in February 2019, long after (two years) the ESOP Transaction occured.

       145.    With Wade out of the picture, at least temporarily, Newell and Perry seized

control of the Board and, with reckless disregard for the Company’s precarious financial

position, caused the Board to, once again, take actions specifically designed to enrich themselves

while weakening the Company and increasing the likelihood that the Company would further

default on its obligations to both the Senior Lenders and to Wade.

       146.    Specifically, during Wade’s 30 day leave, the Board (1) voted to overturn Wade’s

previous motion to adjust Board fees giving themselves an actual raise by increasing their own

compensation during a time when the Company should have been reducing its expenses; (2)

They also overturned previous Wade’s previous motion to freeze certain managerial salaries

based on Marsh’s earlier objections; (33) voted to incurred additional debt to add 48 new trucks

to the Company’s fleet, despite Wade and Smith’s adamant objection regardless that only Smith

and Wade were the only two qualified industry executives on the Board and that Wade presented

a list of scores of trucks that were in inventory but not being used. The Company had no need

for those vehicles and was already struggling to meet its debt obligations before that transaction;

(4) overrode Wade’s previously negotiated salary for CFO Ruben Klien illegally voted to give

Klein an additional $30,000 in additional salary 5 months into the new job; and (5) incurred

nearly $1 million of legal expenses through the excessive and unnecessary use of multiple,

attorneys, accountants, and consultants


                                                41
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 42 of 82



       147.    The Board also capitalized upon Wade’s suspension by harassing the

employment of Wade’s son and daughter, John Jr. and Taylor,, who the Company employed as

Operations Manager in New York City and HR manager respectively. Both whom had a stellar

employment records with the Company, both college educated and driven by the business ‘

legacy. Two employees Tri Wire could little afford to lose since at that time competent and

capable employees were in high demand during this tumultuous period. Both, John Jr. and

Taylor posed a threat to Newell, Perry, and Marsh, who were determined to expel the Wade

family from the Company. Like every member of the Wade family employed by or associated

with the Company, in the run-up prior to his termination, John Jr. and Taylor were subjected to

harassment, and, ultimately, either forced to leave or terminated by the Company at the direction

of Newell, Perry, and Marsh, all of whom were driven by revenge and self-interest in their

efforts to punish Wade’s family members for exposing the behind the scene incompetence’s.

       148.    At the April 20, 2019 Board Meeting, Perry, Newell, Landry, Smith, and

Gesmondi, voted to terminate Wade “Without Cause” as the Company’s CEO, President,

Treasurer, and Secretary citing nothing specific but with input and advice from Croscut and her

new firm, Devine, both of whom had acted as counsel to both the Company and to Wade

personally at all times relevant hereto.

       149.    On May 2, 2019, the Special Committee wrote to Wade through counsel,

demanding that Wade pay the Company “an unsubstantiated $1,412,611.88 and provided Wade

with minutes of an April 20, 2019 Board Meeting proving that Newell’s and Perry’s scheme to

oust Wade from the Company and seize control had reached fruition. A true and correct copy of

that May 2, 2019 letter and the Exhibits thereto is attached hereto as Exhibit 15.




                                                42
           Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 43 of 82



       150.    Having previously terminated Wade’s son, the Board also voted at the April 20,

2019 meeting to terminate the employment of Wade’s wife, Sharon, and Wade’s daughter Taylor

simply due to her relationship with Wade and their desire to purge anyone related to Wade from

the Company.

               6.     The Out of Control Board Makes Up New Allegations Against Wade

       151.    Although their investigation into Wade’s behavior and management of the

Company following the ESOP Transaction proved meritless, as Wade knew it would, the Board

and the Special Committee chose to pivot and to then refocus their efforts on questioning pre-

ESOP Transaction business activity that had been conducted openly and properly recorded in the

Company’s books. Essentially this charade became a full on witch hunt.

       152.    Initially, the Board and Special Committee contended that Wade received

$1,118,093.30 in cash at closing and left the post-ESOP Transaction with a corresponding equal

debt that was immediately due and owing to one of its customers for an alleged overpayment that

the Board incorrectly concluded that Wade concealed both internally and from the Company’s

lenders.

       153.    The Board and Special Committee speculated that if the ESOT or the Company’s

lenders had known about the overpayment, they would have insisted that the Company repay it

or insisted upon liquidity restrictions on the payment of the Working Capital Adjustment to

Wade to account for the debt. Alternatively, they speculated that the Board would not have

approved the Working Capital Adjustment or the Company’s use of its line of credit to pay Wade

the $1.5 million Working Capital Adjustment if they had been aware of the overpayment.

       154.    The Board and Special Committee, however, failed to recognize that (1)

overpayments like this occurred frequently throughout the Company’s history; (2) the Company

recorded a credit memo regarding that overpayment in its accounts receivable ledger which was
                                             43
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 44 of 82



consistent with the Company’s practice; and, (3) critically, the Board and Lenders had every

opportunity to examine the Company’s books and investigate that overpayment and credit in

advance of the ESOP Transaction, as did the First Trustee and its valuation expert, Empire.

       155.    Similarly, the Board had full access to the Company’s books and had the

opportunity again to investigate and question that overpayment and the corresponding credit

while the Company was in the process of determining the Working Capital Adjustment under the

parties’ contract, which required the Company and the First Trustee to engage an independent

auditor to confirm the accuracy of the Company’s finances before paying Wade.

       156.    As discussed above, Wade’s entitlement to the Working Capital Adjustment

based upon the audited financial statements became “final and binding upon all parties” before

the Company paid that amount to Wade. Nonetheless, eager to manufacture a reason for Wade’s

termination and grasping at straws after investigating the false allegations raised toward the end

of 2018, the Special Committee and Board demanded that Wade pay the Company the total

amount that the Company’s client had overpaid and began to lay the groundwork for their future

efforts to lay the blame for the Company’s troubles at Wade’s feet.

       157.    The May 2, 2019 letter also demanded that Wade repay $83,150 to the Company

to reimburse it for tuition payments that it made to New York University (“NYU”) on Wade’s

behalf for his attendance at the Stern School of Business Executive MBA Program. Pointing to

the terms of the Employment Agreement, entitling Wade to receive $15,000 in tuition benefits

from the Company per year, the Board and Special Committee claimed that Wade was obligated

to repay the Company the difference between the $113,150 paid by the Company for three

semesters of tuition and the $30,000 that Wade was entitled to under the Employment

Agreement.


                                                44
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 45 of 82



       158.    Although Wade had presented the Special Committee with minutes of the

December 2017 Board Meeting, where Wade sought and received Board approval to modify that

term of the Employment Agreement to lift the $15,000 annual cap and have the Company pay

for him to obtain his MBA at NYU, the Special Committee demanded repayment based upon the

language of the Employment Agreement.

       159.    Incredibly, the Special Committee argued that the Board was unaware of the

tuition cap contained in the Employment Agreement, although they had approved the same

contract only one year earlier, after it had been placed on the agenda and brought it up for Board

vote specifically because Wade sought the tuition cap waiver.

       160.    Finally, the Company demanded that Wade pay $211,368.58 to the Company to

reimburse it for state taxes allegedly owed to Connecticut, Maryland, and Vermont, unpaid

federal income taxes, and uncashed payroll check that allegedly should have been remitted to the

Commonwealth of Massachusetts.

       161.    Again, the Special Committee and Board demanded that Wade repay those

amounts based upon the contention that he somehow unfairly benefited from the Company’s

alleged failure to pay those taxes when they were purportedly due and owing, even though:

              a.     Wade had no obligation to indemnify the Company or alter the purchase
       price by May 2, 2019, more than two years after the ESOP Transaction;

              b.     they had no proof that Wade knew about these alleged underpayments, let
       alone concealed them with or without any requisite level of animus; and

               c.      the Company’s supposed obligation to pay the relatively paltry amounts
       identified in the May 2 letter were not recognized or identified by any of the parties to the
       ESOP Transaction or their skilled professionals during the time leading up to the ESOP
       Transaction, while they were conducting exhaustive due diligence and examining the
       Company’s books and records down to the smallest detail.




                                                45
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 46 of 82



        N.     Wade’s Lawyer’s Obvious Conflict of Interest.

        162.   In June of 2019 Wade learned that JPMorgan issued a forbearance letter to the

Company, further escalating the Company’s financial crisis, prompting Wade to reach out to

Croscut on May 10 to discuss various issues related to the status of his employment and as both

Chairman and Creditor.

        163.   That same day, Wade’s counsel, had a teleconference with Croscut, where they

discussed Wade’s belief that Croscut represented both Wade and the Company, particularly as

she had personally given Wade legal advice up to and at the time of the ESOP Transaction.

        164.   Following that call, Croscut finally responded on May 14, 2019 to Wade’s written

communications to her, but only after consulting with Timothy Madden, Esq., who represented

the Special Committee, that continued its existence even after supposedly completing the

investigation of the post-ESOP Transaction HR allegations against Wade. Croscut opined that

there was no immediate need for Wade to respond to the May 2 letter and noted that she was

focusing on other issues for the Company.

        165.   Wade’s counsel wrote to Croscut on May 17, 2019, reiterating Wade’s position

that Croscut represented both him, personally, and the Company, and formally advising that

Wade did not give informed consent to Croscut’s continued representation of the Board or the

Company in connection with actions adverse to Wade, including, among other things, the

unlawful employment actions taken by the Board, the Board’s communications with the Special

Committee, any matters relating to Wade’s Chairmanship, or any issues related to Wade’s status

as creditor.

        166.   Notwithstanding those conflicts, Croscut and Devine continued to represent the

Board and the Company and to provide them legal advice and assistance in their dispute with

Wade.
                                               46
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 47 of 82



        O.      Wade’s Attempts at Correcting Defendants’ Mess.

        167.    Through June and July 2019, Wade made multiple attempts to convene a special

meeting of the Board, the Second Trustee, and the Company’s Lenders to address the Company’s

ongoing financial crisis and continued default under its loan covenants and to address the failure

of the Board and management to address those issues. Newell, Landry, and Perry, all members

of both the Board and the Special Committee, refused to attend and claimed that there was no

need to hold such a meeting.

        168.    Shortly thereafter, at the beginning of July 2019, Gesmondi, the Director most

knowledgeable about the Company’s financial affairs, abruptly resigned and advised Wade that

he did not want to be associated with the Board given the recent behavior of the other Directors.

        169.    Faced with little other choice and an viable extra vote due to Gesmondi’s open

seat, Wade moved for a vote to not renew Newell and Perry’s seats since they had expired in

June 2019, just 40 days prior, and then motioned to expire the seats in order to bring the Board

back to the originally agreed 4 person Board. The Board voted 2-2, leaving Wade with the tie-

breaker as Chairman pursuant to his agreements with the Company. Wade then proceeded to

direct the Second Trustee to give notice that Newell’s and Perry’s respective terms would not be

renewed upon expiration of their terms and that their seats would be retired.

        170.    Unsurprisingly, the Second Trustee, Gould, and Pendergast ignored the Board’s

instruction and then purported to remove Wade as Director and Chairman with the assistance of

its chosen Board members, causing the Company to violate its loan covenants to Wade and, by

extension, its senior creditors.

        171.    On August 2, 2019, attorneys from Tucker Ellis LLP, who purported to represent

the axis of powers aligned against Wade, including but not limited to the Company, the Special

Committee, Croscut, and the Second Trustee, wrote to Wade’s attorneys with further demands of
                                             47
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 48 of 82



cash payments and accusations of fraud. A true and correct copy of that letter is attached hereto

as Exhibit 16.

       172.      When Wade did not respond to the ridiculousness, they purported to remove him

as Chairman of the Board in violation of the various agreements between the Company, the

ESOT, and Wade, entitling Wade to remain as Chairman of a very specific 4 seat Board. and to

hold enhanced voting rights, that Wade specifically bargained when agreeing to finance the

ESOP Transaction, so he could exert the authority and control necessary to ensure the Company

repaid its debt to him.

       173.      At this time, Rich Smith, the Company’s last remaining Director, outside of

Newell, Perry, and Wade, abruptly resigned. Although the Second Trustee, the Board, and the

Special Committee made incredible, sweeping demands of Wade and made serious allegations

that Wade had defrauded the Company and the ESOT, they failed to describe Wade’s alleged

misrepresentations or omissions with any actual facts and were unable to provide any proof in

support of those claims. Rich Smith tried to appeal to the Second Trustee, specifically Gould,

that Newell Perry and Landry were (1.) misleading the Trustee, (2.) were vastly inexperienced to

manage as such,(3.) were strictly motivated by their animosity for Wade, thirst for power and

financial benefit (4.) while Marsh had orchestrated the entire ordeal in order to seize control

through Ruben who clearly serves as Marsh’s puppet and the Board’s official empty suit.

       O.        The Board and its Attorneys Continue to Make Up Allegations Against Wade

       174.      The attorneys representing the Second Trustee, the Board, and the Special

Committee summarily alleged that Wade made affirmative misrepresentations to Empire “and

others involved in the due diligence” regarding the nature of the Company’s auto insurance

policy. However, those allegations have no basis in fact and, moreover, contradict available


                                                 48
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 49 of 82



evidence demonstrating that Wade and the Company disclosed the existence of the auto

insurance policy during the due diligence process and answered any questions directed to him.

       175.    Wade had relied on the full and fair ESOP transaction process that required

Empire and the other skilled professionals retained by the Trustee, among others, to conduct due

diligence, including, but not limited to, Croscut and SG&C to analyze documents requested from

and produced by the Company and when posed answered any questions directed to him.

       176.    As valuation experts with particular knowledge, skill, and expertise at analyzing

and assisting with the structuring and implementation of ESOPs, Empire had a duty on behalf of

the Trust to investigate the Company’s history, finances, and projected future value, necessarily

requiring Empire to analyze the Company’s insurance policies and outstanding claims as well as

to assess the Company’s risk and the impact on the Company’s value.

       177.    Based upon the Second Trustee’s letters of May 2, 2019 and August 2, 2019, and

Wade’s personal knowledge about what Empire and the First Trustee did or did not ask about in

advance of the ESOP Transaction, it is apparent that the Second Trustee believes that the ESOP

Transaction was not properly valued in advance of and in connection with the December 30,

2016 transaction.

       178.    Consistent with their past behavior, the Second Trustee, Gould, and Pendergast

apparently accepted Empire’s self-serving accusations at face value and in disregard of proof that

the Company and Wade had provided information regarding the Company’s auto insurance

policy to Empire and to every other entity that conducted due diligence in advance of the ESOP

Transaction.

       179.    When confronted by the Second Trustee about its failure to properly investigate

the nature of the auto insurance policy and the Company’s potential future risk to have increased


                                                49
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 50 of 82



premium obligations, Empire realized its error and attempted to shift blame to Wade by falsely

alleging that Wade had affirmatively misrepresented the nature of the insurance policy. To the

contrary, neither Empire nor any other party involved with the ESOP Transaction or the due

diligence process made any affirmative inquiry to Wade regarding the auto insurance policy, nor

did Empire question anyone with information about the policy, including, but not limited to, the

Company employees or the Company’s insurance broker.

       180.    In addition to their previously disproven allegations regarding the Company’s

auto insurance policy, the Second Trustee, Special Committee, and Board also asserted that

Wade failed to disclose that the Company employed Sharon; had created a construction division;

and had paid bonuses of $2,835,500 to Wade and others, including Wade’s family members.

       181.    Contrary to the Second Trustee’s unsupported allegations, Wade did not make any

representation regarding his willingness to terminate the employment of his wife or other family

members prior to the ESOP Transaction, nor was the issue raised by any of the other parties

thereto, and no such representations or covenants are set forth in the transaction documents.   All

transactional closing payments were not only consistent with the cash free/debt free nature of the

ESOP Transaction, but was closely managed by all parties to the ESOP Transaction, their

advisors, and was performed with the full knowledge, consent, and participation of, BDO, the

First Trustee, JP Morgan, Empire, MCRC, and BellMark Partners.

       182.    Further, the Second Trustee’s allegation that Wade has some liability to the ESOT

or the Company as a result of those closely monitored and agreed upon payments further

underscores the Second Trustee’s abandonment of its fiduciary duties to the Company in favor of

its efforts to support and facilitate the efforts of the Board and the Special Committee to malign

and discredit Wade. Wade similarly refuted the Second Trustee’s claims regarding the


                                                50
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 51 of 82



Company’s new construction division, which the First Trustee and other parties to the ESOT

Transaction knew and approved of prior to the ESOT Transaction as part of the Company’s

efforts to diversify revenue.

       183.    In fact, the Company’s plan to start that construction division was, specifically,

discussed with Empire, the First Trustee, and the Company’s creditors prior to the closing of the

transaction, yet neither the First Trustee nor any other party raised ay concerns or asked any

questions about the division or the potential inadequacy of the Company’s capital reserves.

Moreover, the Second Trustee and the Board reviewed issues related to the construction division

just three months after its launch and did not raise any concerns at that time. The Second Trustee

also knew full well that any losses attributable to the construction division were attributable to

the post-transaction implementation of that division and had no immediate impact at the time.

       184.    Faced with mounting liquidity problems, floundering operations, and an openly-

stated fear of the prospect of defending claims for breach of fiduciary duty as the ESOP Trustee,

the Second Trustee has belatedly attempted to shift blame for the Company’s financial problems

to Wade and away from the First Trustee and Empire, who had a fiduciary responsibility to

ensure that the ESOT paid not more than fair market value for the shares. To the extent any

overpayment occurred, such overpayment is attributable to the parties who failed in their due

diligence, and from the Board and management, who exacerbated the Company’s financial

problems.

       185.    By failing to investigate the facts and evidence at hand, blindly accepting

unsupported allegations as true, supporting the Board’s efforts to oust Wade from the Company,

and communicating about these issues with others, failing to seek any redress from the parties

legal responsible to ensure the First Trustee not overpay, the Second Trustee has abandoned its


                                                 51
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 52 of 82



objective independence, damaged the Company’s reputation as a stable service provider, and

worsened the Company’s financial position, putting it at further risk to default on its obligations.

        P.     Defendants’ Defamatory Statements Regarding Wade.

        186.   Based upon many statements made by Gould to both Wade and to others, it is

apparent that the Second Trustee, Gould, and Pendergast also allowed their judgment to be

clouded by personal animus against Wade, prioritizing these personal feelings over the duties

that they owe to the ESOT, the Company, and the respective beneficiaries and employees of

each.

        187.   The Second Trustee, Gould, and Pendergast believed that Wade would simply

accept their demands once he saw that all sides were now aligned against him because any

defense he could mount to their combined allegations would damage the Company and the

ESOT, as well as impair the Company’s ability to repay its debt to Wade.

        188.   The Second Trustee, Gould, and Pendergast, along with Newell, Perry, Marsh,

and Empire have also published defamatory statements to others involved in the ESOP

Transaction and to the Company’s clients, including Comcast, by falsely alleging, among other

things, that Wade defrauded the Company and the ESOT and Wade engaged in self-dealing

behavior to the detriment of the Company and the ESOT. Those statements have irreparably

injured Wade’s once sterling reputation in the cable industry, that he earned over the course of

his 25 year career, and have adversely affected Wade’s ability to earn a living.

        189.   Further, on August 6, 2018, Croscut and Devine communicated false and

defamatory statements regarding Wade in connection with his purported removal from the Board

to JPMorgan’s counsel. In connection with that communication, Croscut also sent JPMorgan’s

counsel an email analysis that she drafted in support of her continued representation of the

Company and the Board as well as the legal counsel she provided to same in support of their
                                              52
           Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 53 of 82



efforts to invalidate the removal of Perry and Newell from the Board and to effectuate Wade’s

removal.

        190.   Despite knowing that both she and her firm were prohibited by the Massachusetts

Rules of Professional Conduct from representing the Company in any action adverse to

Croscut’s client Wade, Croscut and Devine continued to serve as counsel to the Company and to

provide the Board with legal advice and assistance in connection with their dispute with Wade.

        191.   Consistent with that course of action, on August 6, 2019, Croscut communicated

with Wade’s counsel on August 6, 2019 on behalf of both the Second Trustee and the Company,

advised that Wade had been removed as a Board member, forwarded the pertinent Board

resolution, and directed Wade to limit further communication with the Board to his position as a

subordinated noteholder.

        192.   Communications received from Croscut around that same time also demonstrate

that Croscut had assisted the Board and the Company in their efforts to negotiate a forbearance

with JPMorgan without Wade’s participation as Chairman of the Board, in violation of the

Company’s governance documents and contracts and in violation of her fiduciary duties to

Wade.

        193.   Subsequently, on October 1, 2019, the Second Trustee and the Special Committee

wrote to Wade through their counsel at Tucker Ellis LLP reiterating the demands set forth in

their August 2 letter and threatening to cancel the Series A and Series B Notes on behalf of the

Company and the ESOT.



                                        IV.     CLAIMS

                                    COUNT I
                  [RICO ACT: WIRE FRAUD PREDICT ACT AGAINST

                                                53
           Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 54 of 82



                                      ALL DEFENDANTS]

       194.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 192 as if fully set forth herein.

       195.    Defendants knowingly conducted and/or participated, directly or indirectly, in the

above described conduct through a “pattern of racketeering activity” as defined by 18 U.S.C. §

1961(5).

       196.    Defendants engaged in a pattern of racketeering activity as alleged herein,

including but not limited to, racketeering constituting wire fraud under 18 U.S.C. § 1343.

       197.    Defendants intentionally formed and participated in a scheme or artifice to

defraud Plaintiff of his ownership and property interest in, including, among other things: (1) the

Company; (2) his position as Chairman of the Board; and (3) his position as CEO by making

false allegations regarding his behavior and management of the Company.

       198.    As alleged herein, Defendants conspired against Wade with the intent of ousting

him from the Company and depriving him of his ownership interest therein without paying him

the consideration agreed upon and engaged in an extended pattern of fraudulent concealment,

making of fraudulent statements, and extortion towards that end.

       199.    In particular, the Board, the Officers, the Second Trustee, Gould, Pendergast, and

Empire made false statements about Wade as described at length. Further, Defendants

intentionally formed and participated in the scheme for the purpose of ousting Wade from the

Company, seizing his ownership interest in the Company, and/or in his contractual right to

control and manage the Company, a condition precedent to Wade’s decision to consummate the

ESOP Transaction, and to his rights as a creditor to be repaid.




                                                 54
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 55 of 82



       200.    Moreover, the Board, the Officers, the Second Trustee, Gould, Pendergast, and

Empire attempted to extort Wade into abandoning his interest in the Company, his position as

CEO, and his position as Director and Chairman by threatening to take action against Wade

personally, and by threatening to diminish the value of the Company as well as to impair the

Company’s ability to generate sufficient debt obligations to meet its obligations and to drive it

into insolvency.

       201.    In connection with those efforts, Empire falsely represented that Wade had made

certain misrepresentations or omissions of material fact that would have altered its valuation.

Wade neither misrepresented nor omitted material facts to Empire, who had access to the very

information it claimed it did not received when confronted about its alleged valuation errors by

the Second Trustee.

       202.    Defendants engaged in multiple acts of wire fraud in violation of 18 U.S.C. §

1343, by transmitting and causing to be transmitted by means of wire communication in

interstate commerce, writings, signs, signals, pictures or sounds for the purpose of executing the

scheme. Specifically, Defendants’ violated the wire fraud statute when Defendants falsely

accused Wade of engaging in unlawful behavior, failing to manage the Company properly,

misappropriating, diverting, and/or embezzling funds from the Company, or misrepresenting

material facts regarding the Company’s insurance policy, total potential risk, and operations, so

that there could be no purpose served other than to damage Wade and benefit Defendants. Many

such instances of such wire fraud have involved the Board, the Officers, the Company, the

Second Trustee, Gould, and Pendergast who communicated principally through telephone and e-

mail while concocting and implementing their conspiracy.




                                                55
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 56 of 82



       203.    The purpose of Defendants’ scheme was to illicitly and illegally enrich

Defendants while defrauding and destroying Wade.

       204.    All of the predicate acts were and are related, establishing a pattern of

racketeering under 18 U.S.C. § 1962(c), as their common purpose was to defraud and take

money and property, through unlawful means, from Plaintiffs.

       205.    Further, Defendants intentionally conspired and agreed to directly and indirectly

use or invest income that is derived from a pattern of racketeering activity. Defendants knew

that their predicate acts were part of a pattern of racketeering activity and agreed to the

commission of those acts to further the schemes described above. That conduct constitutes a

conspiracy to violate 18 U.S.C. § 1962(c), in violation of 18 U.S.C. § 1962(d).

       206.    Defendants and the non-party participants in the illegal scheme, personally or

through their agents, directly or indirectly, directed and/or participated in the acts alleged herein

and employed the same or similar methods in their direction and/or participation of said acts.

       207.    Defendants had specific intent to deceive and defraud Plaintiffs.

       208.    As a direct and proximate result of Defendants’ racketeering, Plaintiffs have

suffered damages in an amount to be determined at trial.

                                      COUNT II
                           [FRAUD AGAINST ALL DEFENDANTS]

       209.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 207 as if fully set forth herein.

       210.    Defendants intentionally, knowingly, fraudulently, and with an intent to deceive,

have made false and misleading statements designed to injure Plaintiffs and the Company, to

strong-arm Plaintiffs into silently accepting those allegation as if they were true, to oust Wade as



                                                 56
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 57 of 82



CEO, Director, and Chairman, and to cause the Company to assert false claims against Wade and

remove him from the Company’s control.

       211.    Those false allegations, that are detailed in the e-mails attached to this Complaint

as Exhibits 13, 15 and 16 damaged not only Wade, who was stripped of his ownership interest,

title, and livelihood, but also the Company, who was left in a weakened and vulnerable a

financial state such that it defaulted on the Senior Loans on several occasions and demonstrated

that it cannot repay its debt to Wade.

       212.    Defendants knew the representations to be false when made or that they had an

insufficient basis for making the representations.

       213.    Wade did, in fact, reasonably and justifiably rely upon the foregoing material

misrepresentations as true and acted upon them by agreeing to the Company’s suspension as

CEO that led to his ultimate removal of him as CEO pending an investigation, consenting to an

investigation into the meritless claims made against him.

       214.    Had Wade known the nature of Defendants’ false and fraudulent

misrepresentations and conduct, Wade would not have relied and acted upon them.

       215.    As a result of Defendants’ fraudulent misrepresentations and conduct and Wade’s

justifiable reliance and action thereon, Plaintiffs have sustained compensatory damages and been

injured in an amount to be determined at trial.

                                         COUNT III
                   [BREACH OF FIDUCIARY DUTIES UNDER ERISA
                  29 U.S.C. §§ 1109, 1132(A)(2), 1132(A)(3) AGAINST THE
                    SECOND TRUSTEE, GOULD AND PENDERGAST]

       216.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 214 as if fully set forth herein.



                                                  57
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 58 of 82



       217.    The Second Trustee, Gould and Pendergast have various duties to the ESOT and,

by extension, to the ESOP participants and beneficiaries (including Plaintiffs), including but not

limited to, the duty of loyalty, the duty to act prudently, and the duty to act in accordance with

plan documents.

       218.    The Second Trustee, Gould and Pendergast have violated their duties under

ERISA by:

               a.      Failing to discharge their duties with respect to the ESOP solely in the
       interest of the ESOP participants, including Plaintiffs;

               b.      Failing to investigate the allegations or take any independent action or
       seek Board leave to take appropriate action to prevent lasting harm to the Company after
       being advised by Wade that the Company’s senior executives and Board members were
       interfering with the management and operations of the Company simply to save their own
       jobs at any cost;

               c.    Directly and indirectly causing and exacerbating division among the
       members of the Board and damage to the Company, the ESOP, and the ESOT, calling
       their own independence and judgment into question;

               d.      Blindly supporting Marsh, Newell, and Perry in their efforts to seize
       control of the Company from Wade and refusing to examine any wrongdoing and in so
       doing abandoning any sense of objectivity;

               e.      Overstepping their authority as ESOP trustee by purporting to take action
       as trustee and sole shareholder of the Company to add a fifth seat to the Company’s
       Board and electing Maurice Hryshko to the Board, despite not having the power to do so;

              f.    Supporting and facilitating the Board’s invalid creation of the Special
       Committee taken in reckless disregard of the Company’s governance documents and
       contracts;

              g.     Endangering the value of the Company by its participation in a personal
       agenda driven crusade by key executives of the Company and the Company’s Board
       members;

             h.       Failing to ensure that the Special Committee was dissolved following the
       completion of its investigation into Wade’s alleged behavior;

             i.       Failing to follow the direction of the Board with respect to the non-
       renewal of Perry’s and Newell’s terms as Director;

                                                 58
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 59 of 82




              j.       Working in concert with Directors and Officers to cause the Company to
       breach its obligations to JPMorgan, MCRC, and Wade, to attack and harm Wade
       personally, and to permit the Directors and Officers to incur debts that the Company
       cannot afford, to raise their own pay, and to engage in self-dealing behavior; and

                k.      Attempting to hold Wade responsible for breaches of misrepresentations
       and warranties in connection with the purchase of his shares in the Company, while
       totally ignoring the actions or failures to act by parties with fiduciary responsibilities and
       liabilities to ensure that the ESOT did not overpay for the Company

       219.    As a reasonable and proximate result of the foregoing violations, harm has been

done to both the ESOP and Plaintiffs, and the Company, in violation of ERISA.

       220.    The Second Trustee, Gould and Pendergast are personally liable to reimburse

Plaintiffs for harm caused thereto as a result of their fiduciary duty breaches.

       221.    Plaintiffs are also entitled to such further equitable relief as may be available to

enforce their rights under the ESOP, including, without limitation, equitable relief sought:

equitable restitution, imposition of constructive trusts, disgorgement of ill-gotten gains made at

the expense of the plan, injunctions, or specific performance.

       222.    Plaintiffs are also entitled to their attorneys’ fees and costs.

                                       COUNT IV
                  [BREACH OF FIDUCIARY DUTIES UNDER ERISA
   29 U.S.C. §§ 1109, 1132(A)(2), 1132(A)(3) AGAINST THE BOARD DEFENDANTS]

       223.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 222 as if fully set forth herein.

       224.    The Board and each individual member are fiduciaries as a result of their direct

control over the Company, who is the Plan Administrator of the Plan pursuant to the ESOP and

ESOT documents, with the responsibility to direct the Trustee.




                                                  59
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 60 of 82



       225.    The Board has various duties to the ESOT and, by extension, ESOP participants

and beneficiaries (including Plaintiff), including but not limited to, the duty of loyalty, the duty

to act prudently, and the duty to act in accordance with plan documents.

       226.    The Board has violated their duties under ERISA by:

               a.      Failing to discharge their duties with respect to the ESOP solely in the
       interest of the ESOP participants, including Plaintiff;

              b.      Engaging in self-serving transactions and self-dealing to the foreseeable
       detriment of the Company and its shareholders, including by disseminating false
       information concerning John Wade to further their own interests; and

              c.      Ignoring warnings regarding serious concerns over actions taken by the
       Second Trustee to the detriment of the Company and its shareholders, and failing to
       remove the Trustee as a result of the Trustee’s continued breaches of the fiduciary duties
       it owed to the Company and its shareholders.

       227.    As a reasonable and proximate result of the foregoing violations, harm has been

done to the ESOP, to Plaintiffs and the ESOP and to the Company, in violation of ERISA.

       228.    The Board is personally liable to reimburse Plaintiffs and the ESOP for harm

caused thereto as a result of their fiduciary duty breaches.

       229.    Plaintiffs are also entitled to such further equitable relief as may be available to

enforce their rights under the ESOP, including, without limitation, equitable relief sought:

equitable restitution, imposition of constructive trusts, disgorgement of ill-gotten gains made at

the expense of the plan, injunctions, or specific performance.

       230.    Plaintiffs are also entitled to their attorneys’ fees pursuant to 29 U.S.C. §1132(g).

                                    COUNT V
 [KNOWING PARTICIPATION IN THE BREACH OF FIDUCIARY DUTIES UNDER
   ERISA 29 U.S.C. § 1132(A)(3) AGAINST THE BOARD DEFENDANTS AND THE
                                   OFFICERS]

       231.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 230 as if fully set forth herein.

                                                 60
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 61 of 82



       232.    As previously alleged herein, the Second Trustee, Gould and Pendergast owed

and breached their fiduciary duties under ERISA.

       233.    The Board Defendants and Officers had knowledge that the Second Trustee,

Gould and Pendergast were breaching their fiduciary duties under ERISA.

       234.    The Board Defendants and Officers further assisted the Second Trustee, Gould

and Pendergast to violate their fiduciary duties under ERISA by:

              a.    Making false and misleading representations regarding purported claims
       and misconduct against John Wade;

               b.     On information and belief, failing to administer and operate the ESOP for
       the exclusive benefit of the Participants (including Plaintiff);

              c.     Engaging in self-serving transactions and self-dealing to the foreseeable
       detriment of ESOP participants (including Plaintiffs), including by disseminating false
       information concerning John Wade to further their own interests; and

             d.     Allowing their conflict of interest to cause harm to the ESOP, Plaintiff and
       the Company.

       235.    As a reasonable and proximate result of the foregoing violation, harm has been

done to both the ESOP, to Plaintiffs, and the Company personally, in violation of ERISA.

       236.    As a result of the Board Defendants and Officers’ knowing participation in the

breach of the Second Trustee, Gould and Pendergast’s fiduciary duties under ERISA, Plaintiffs

are entitled to equitable relief as may be available to enforce its rights under the ESOP,

including, without limitation, equitable relief sought: equitable restitution, imposition of

constructive trusts, disgorgement of ill-gotten gains made at the expense of the plan, injunctions,

or specific performance.




                                                 61
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 62 of 82



                             COUNT VI
  [BREACH OF FIDUCIARY DUTIES UNDER COMMON LAW AGAINST SECOND
                 TRUSTEE, GOULD AND PENDERGAST]

       237.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 236 as if fully set forth herein.

       238.    The Second Trustee, Gould and Pendergast owed and continue to owe fiduciary

duties of care, loyalty, candor, good faith and independence to the ESOT, Plaintiffs, and the

Company.

       239.    The Second Trustee, Gould and Pendergast have knowingly or recklessly and in

bad faith violated their fiduciary duties of care, loyalty, candor, good faith, and independence

owed to the ESOT, Plaintiffs, and the Company and have acted to put their personal interests

ahead of the interests of the ESOT, the participants of the ESOP (including Plaintiffs) and the

Company.

       240.    By the acts, transactions and courses of conduct alleged herein, the Second

Trustee, Gould and Pendergast knowingly or recklessly and in bad faith are attempting to

unfairly deprive the ESOP, the participants of the ESOP, including Plaintiffs, and the Company

of the true value of the Company, by:

               a.      Failing to discharge their duties with respect to the ESOT solely in the
       interest of the ESOP participants, including Plaintiffs;

               b.      Failing to investigate the allegations or take any independent action or
       seek Board leave to take appropriate action to prevent lasting harm to the Company after
       being advised by Wade that the Company’s senior executives and Board members were
       interfering with the management and operations of the Company simply to save their own
       jobs at any cost, the Second Trustee;

               c.    Directly and indirectly causing and exacerbating division among the
       members of the Board, damage to the Company, the ESOP, and the ESOT, and calling
       their own independence and judgment into question;



                                                 62
           Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 63 of 82



                  d.      Blindly supporting Marsh, Newell, and Perry in their efforts to seize
          control of the Company from Wade;

                  e.      Overstepping their authority as ESOP trustee by purporting to take action
          as trustee and sole shareholder of the Company to add a fifth seat to the Company’s
          Board and electing Maurice Hryshko to the Board, despite not having the power to do so;

                 f.      Supporting and facilitating the Board’s invalid creation of the Special
          Committee taken in reckless disregard of the Company’s governance documents and
          contracts; and

                 g.     Endangering the value of the Company by its participation in a personal
          agenda driven crusade by key executives of the Company and the Company’s Board
          members.

          241.   As a direct and proximate result of the Second Trustee, Gould and Pendergast’s

breaches of their fiduciary obligations, Plaintiffs have sustained significant damages, as alleged

herein.

          242.   Plaintiffs have no adequate remedy at law.

                            COUNT VII
[BREACH OF FIDUCIARY DUTIES UNDER COMMON LAW AGAINST THE BOARD
                  DEFENDANTS AND THE OFFICERS]

          243.   Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 242 as if fully set forth herein.

          244.   The Board Defendants and Officers, separately or together, owe fiduciary duties

of care, loyalty, candor, good faith and independence to the ESOT, Plaintiffs, and the Company.

          245.   The Board Defendants and Officers, separately or together, have knowingly or

recklessly and in bad faith violated their fiduciary duties of care, loyalty, candor, good faith, and

independence owed to the ESOT, the participants of the ESOP, including Plaintiffs, and the

Company and have acted to put their personal interests ahead of the interests of the ESOT,

Plaintiffs, and the Company, by:



                                                   63
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 64 of 82



              a.    Making false and misleading representations regarding purported claims
       and misconduct against Wade;

               b.     On information and belief, failing to administer and operate the ESOP for
       the exclusive benefit of the Participants, including Plaintiffs;

               c.      Engaging in self-serving transactions and self-dealing to the foreseeable
       detriment of Wade, including by disseminating false information concerning Wade to
       further their own interests;

               d.      Ignoring warnings regarding serious concerns over actions taken by the
       Trustee to the detriment of the ESOT and the ESOP participants, and failing to remove
       the Trustee as a result of the Trustee’s continued breaches of the fiduciary duties it owed
       to the ESOP, the Company and Wade; and

            e.     Allowing their conflict of interest to cause harm to the ESOT, the
       Company and Wade.

       246.    As a direct and proximate result of the Board Defendants and Officers’ breaches

of their fiduciary obligations, the ESOT, the participants of the ESOP, including Plaintiffs, and

the Company have been and will be irreparably harmed.

                            COUNT VIII
    [WASTE, MISMANAGEMENT AND MISAPPROPRIATION OF CORPORATE
      ASSETS AGAINST THE COMPANY, THE BOARD AND THE OFFICERS]

       247.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 246 as if fully set forth herein.

       248.    As a result of the misconduct alleged herein, the Board and Officers have wasted

corporate assets by:

               a.      Seizing control of the Board and, with reckless disregard for the
       Company’s precarious financial position, causing the Board to take actions specifically
       designed to enrich themselves while weakening the Company and increasing the
       likelihood that the Company would default on its obligations to both the Senior Lenders
       and to Wade; and

              b.      Following Wade’s suspension from the Board: (1) voting to give
       themselves a raise and to increase their own compensation during a time when the
       Company should have been reducing its expenses; (2) incurring additional debt to add 48
       new trucks to the Company’s fleet, even though it had no need for those vehicles and was

                                                 64
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 65 of 82



       already struggling to meet its debt obligations before that transaction; (3) overriding
       Wade’s proposal that the Company lay-off employees and freeze management pay; and
       (4) incurring nearly $1 million of legal expenses through the excessive and unnecessary
       use of attorneys.

       249.    By virtue of the waste, mismanagement and misappropriation, the Company, the

Board and the Officers have caused harm to Plaintiffs, the Company and its shareholders.

       250.    As a direct and proximate result of the Company, the Board and the Officers’

waste, mismanagement and misappropriation, Wade, the Company and its shareholders have

suffered substantial and material harm.

       251.    Plaintiffs, on behalf of the Company, have no adequate remedy at law.

                            COUNT IX
     [UNJUST ENRICHMENT AGAINST THE BOARD DEFENDANTS AND THE
                            OFFICERS]

       252.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 251 as if fully set forth herein.

       253.    By wrongful acts and omissions, the Company, Board Defendants and Officers

have been unjustly enriched at the expense of and to the detriment of Plaintiff and other

Company shareholders. The Board Defendants and Officers were unjustly enriched as a result of

the compensation and director remuneration they received while breaching fiduciary duties owed

to Plaintiffs, the Company and its shareholders.

       254.    Plaintiffs, on behalf of the Company, have no adequate remedy at law.

                              COUNT X
      [AIDING AND ABETTING TORTIOUS CONDUCT AGAINST THE BOARD
                    DEFENDANTS AND THE OFFICERS]

       255.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 254 as if fully set forth herein.



                                                   65
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 66 of 82



       256.    The Board Defendants and Officers played a significant and vital role in the

tortious conduct of the Second Trustee, Gould and Pendergast alleged herein, with actual

knowledge.

       257.    The Board Defendants and Officers knowingly participated in the Second Trustee,

Gould and Pendergast’s breaches of fiduciary duties or provided substantial assistance to the

Second Trustee to accomplish its breach of fiduciary duties by disseminating false information

and allegations concerning Wade’s conduct that the Trustee subsequently relied upon to

terminate Wade as the CEO of the Company and remove Wade from the Company’s Board of

Directors.

       258.    Plaintiffs suffered damages in an amount to be proven at trial as a result of the

Board’s aiding and abetting the Second Trustee’s fiduciary duties.

                            COUNT XI
[CIVIL CONSPIRACY AGAINST SECOND TRUSTEE, GOULD, PENDERGAST, THE
           BOARD DEFENDANTS, THE OFFICERS AND EMPIRE]

       259.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 258 as if fully set forth herein.

       260.    The Second Trustee, Gould, Pendergast, the Board Defendants, the Officers, and

Empire engaged in an actionably conspiracy via either an explicit or a tacit agreement.

       261.    Specifically, the Second Trustee, Gould, Pendergast, the Board Defendants, the

Officers, and Empire undertook concerted action with the intent to accomplish an unlawful

objective for purposes of harming Plaintiffs as described herein by falsely accusing Wade of

engaging in wrongful conduct prior to and after consummation of the ESOP Transaction, relying

on those false accusations to oust Wade from the Company as CEO, Director, and Chairman,

causing the Company to breach its agreements with Wade, and, by extension, the Company’s


                                                 66
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 67 of 82



senior creditors, and communicating those false allegations to others, including the Company’s

senior creditors and clients.

       262.    As a direct and proximate result of the Second Trustee’s, Gould’s, Pendergast’s,

the Board’s, the Officers’ and Empire’s conspiracy, Plaintiffs have suffered damages in an

amount to be proven at trial.

                           COUNT XII
 [DEFAMATION AGAINST SECOND TRUSTEE, GOULD, PENDERGAST, AND THE
                       BOARD DEFENDANTS]

       263.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 262 as if fully set forth herein.

       264.    Wade was CEO of the Company for twenty years, and, during that time, he

enjoyed an excellent reputation as both CEO, and a leader in the cable industry.

       265.    The Second Trustee, Gould, Pendergast, the Board Defendants, and Empire,

maliciously contriving and intending to injure Wade and deprive him of the respect, confidence,

and esteem and contriving and intending to deprive the Wade of his good name and reputation,

wrongly and publicly disseminated unsubstantiated accusations regarding Wade’s conduct to

others involved in the ESOP Transaction and to the Company’s clients, including Comcast, by

falsely alleging that Wade defrauded the Company and the ESOT, engaged in self-dealing

behavior to the detriment of the Company and the ESOT, mismanaged the Company, concealed

and/or misrepresented material information to inflate the value of his ownership interest in the

Company, and misappropriated and/or diverted Company assets for his own benefit.

       266.    The Second Trustee, Gould, Pendergast, the Board Defendants, the Officers, and

Empire knew that the accusations made were false and disseminated them with reckless




                                                 67
          Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 68 of 82



disregard of the truth or falsity or the consequences to Wade, entitling Wade to an award of

punitive damages.

        267.    By reasons of the wrongful and public dissemination of the information contained

in the accusations made by the Second Trustee, Gould, Pendergast, the Board Defendants, the

Officers, and Empire, Plaintiffs have suffered irreparable damage, including but not limited to,

his ability to earn a living.

                                          COUNT XIII
               [BREACH OF FIDUCIARY DUTIES UNDER ERISA 29 U.S.C. §§ 1109,
                   1132(A)(2), 1132(A)(3) AGAINST FIRST TRUSTEE]

        268.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 267 as if fully set forth herein.

        269.    The First Trustee in its capacity as Trustee of the ESOT, had various duties to the

ESOP participants and beneficiaries, including but not limited to, the duty of loyalty, the duty to

act prudently, and the duty to act in accordance with plan documents.

        270.    The First Trustee violated its duties under ERISA by failing to ensure that the

ESOP Transaction was protective of the interests of the ESOP and its participants, including

Plaintiffs.

        271.    As a reasonable and proximate result of the foregoing violation, harm has been

done to both the ESOT and to Plaintiffs personally, in violation of ERISA.

        272.    The First Trustee is personally liable to reimburse Plaintiffs for harm caused

thereto as a result of their fiduciary duty breaches.

        273.    Plaintiffs are also entitled to such further equitable relief as may be available to

enforce their rights under the ESOP, including, without limitation, equitable relief sought:




                                                  68
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 69 of 82



equitable restitution, imposition of constructive trusts, disgorgement of ill-gotten gains made at

the expense of the plan, injunctions, or specific performance.

       274.    Plaintiffs are also entitled to their attorneys’ fees.

                             COUNT XIV
    [BREACH OF FIDUCIARY DUTIES UNDER COMMON LAW AGAINST FIRST
                        TRUSTEE AND EMPIRE]

       275.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 274 as if fully set forth herein.

       276.    The First Trustee owed fiduciary duties of care, loyalty, candor, good faith and

independence to the ESOT, the participants of the ESOP, including Plaintiffs, and the Company

in that it had an obligation to avoid knowing participation in a fiduciary breach.

       277.    As an expert in valuation hired by the First Trustee to assist it in valuing the

Company and fulfilling its fiduciary duties to the ESOT, Empire owed the same fiduciary duties

to the ESOT and its beneficiaries, including Plaintiffs.

       278.    The First Trustee and Empire knowingly or recklessly and in bad faith violated

their fiduciary duties of care, loyalty, candor, good faith, and independence owed to the ESOT,

the participants of the ESOP, including Plaintiffs, and the Company and has acted to put their

personal interests ahead of the interests of the ESOT, the participants of the ESOP, including

Plaintiffs, and the Company.

       279.    By the acts, transactions and courses of conduct alleged herein to the extent the

ESOP overpaid, the First Trustee knowingly or recklessly and in bad faith attempted to unfairly

deprive the ESOP, the participants of the ESOP, including Plaintiffs, and the Company of the

true value of the Company, by failing to ensure that the ESOP Transaction was protective of the

interest of the ESOP and its participants.


                                                  69
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 70 of 82



       280.    As a direct and proximate result of the First Trustee’s breaches of its fiduciary

obligations, the ESOP, the participants of the ESOP, including Plaintiffs, and the Company have

sustained significant damages, as alleged herein. As a result of the misconduct alleged herein,

the First Trustee is liable to the Company.

       281.    Plaintiffs have no adequate remedy at law.

                                 COUNT XV
                 [BREACH OF CONTRACT AGAINST THE COMPANY]

       282.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 281 as if fully set forth herein.

       283.    Pursuant to the Subordinated Loan Agreement between the Company and Wade,

Wade has a contractual right to remain as Chairman of the Company’s Board of Directors, so

long as the Series A and B Notes have not been paid in full. See Exhibit 8 at Section 6.12.

       284.    Wade’s agreement to finance the ESOP Transaction was predicated, in part, on

Wade’s ability to ensure repayment of his loan through the authority and control he is able to

exercise from his position as chairman of the Company’s Board.

       285.    Wade’s removal as Chairman of the Board was in violation of the Subordinated

Loan Agreement, as the Series A and B Notes have yet to be paid in full.

       286.    Furthermore, the Company was obligated under the terms of the Stock Purchase

Agreement, Stock Redemption Agreement, and the Series A and Series B Notes to pay Wade in

accordance with the schedules and on the terms stated therein. See Exhibits 5-7.

       287.    The Company has failed to fulfill those obligations and, as a result, has breached

its contracts with Wade.




                                                 70
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 71 of 82



       288.    The Company also entered into an Employment Agreement with Wade that

required the Company to pay Wade, inter alia, 18 months wages if he was not properly

terminated for cause. See Exhibit 11.

       289.    The Company terminated Wade as CEO on false grounds, and, therefore, did not

terminate Wade for cause.

       290.    The Company, nonetheless, failed to pay Wade the wages owed for terminating is

employment during the term of the Employment Agreement for any reason other than cause,

thus, breaching its agreement with Wade, causing Wade to suffer damage.

       291.    The Subordinated Loan Agreement also provides that the Company is obligated to

not only pay Wade for any direct or indirect loss that he suffers as a result of the Company’s

breach of the Subordinated Loan Agreement, but also that the Company must pay Wade’s

reasonable attorneys’ fees, disbursements, and costs, including expert costs, that Wade incurs to

enforce the terms of the Subordinated Loan Agreement. Id. at Sections 9.1 and 9.2.

       292.    As a direct and proximate result of the Company’s breaches of a number of

contracts with Wade, Plaintiffs have suffered damages as alleged herein.

                           COUNT XVI
 [INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS AGAINST
SECOND TRUSTEE, GOULD PENDERGAST, THE BOARD DEFENDANTS AND THE
                           OFFICERS]

       293.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 292 as if fully set forth herein.

       294.    The Subordinated Loan Agreement, Stock Purchase Agreement, Series A and B

Notes, and Employment Agreement entered into between Wade and the Company were valid and

existing contracts.



                                                 71
           Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 72 of 82



          295.   Defendants the Second Trustee, Gould, Pendergast, the Board Defendants, and the

Officers had knowledge of those contracts. The Second Trustee, Gould, Pendergast, the Board

Defendants, and the Officers intentionally and maliciously engaged in acts intended or designed

to disrupt Wade’s contractual relationship with the Company.

          296.   The Second Trustee’s, Gould’s, Pendergast’s, the Board Defendants’, and the

Officers’ interference with those contracts involved fraud and other tortious conduct as described

herein.

          297.   The Second Trustee’s, Gould’s, Pendergast’s, the Board Defendants’, and the

Officers’ conduct resulted in the actual disruption of those contracts insofar as the Company

breached those agreements.

          298.   The Second Trustee, Gould, Pendergast, the Board Defendants and the Officers

lacked justification for their interference with said contracts.

          299.   As a direct and proximate result of the Second Trustee’s, Gould’s, Pendergast’s,

the Board Defendants’, and the Officers’ conduct, Plaintiffs suffered, and are entitled to recover

compensatory and punitive damages in an amount to be determined at trial.

                          COUNT XVII
[WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY AGAINST THE
                          COMPANY]

          300.   Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 299 as if fully set forth herein.

          301.   Following consummation of the ESOP Transaction, the Company began to

experience financial difficulty. As a result, Wade advised the Board in September 2018, that the

Company would need to take drastic action, including terminating employees, if it did not make

immediate operational and financial changes and improve performance.


                                                   72
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 73 of 82



       302.    At or around that same time, Wade confronted Marsh about ongoing sexual

harassment accusations against Marsh. Also around that time, Wade confronted Board

Defendants Perry and Newell about personal conflicts of interest that had arisen between each of

them and the Company due to their efforts to derive income from the Company in addition to

their Board fees, making it clear that this conduct would no longer be tolerated.

       303.    Wade then went on vacation until October 2018, when he returned only to be

confronted by Newell and Perry with “anonymous” complaints about Wade’s managerial

strategy that had allegedly been communicated to the First Trustee.

       304.    In December 2018, Wade advised the Second Trustee about the ongoing hostility

being caused by Marsh, Perry, and Newell and the possibility of long-term damage to the

Company that might result. The Second Trustee declined to take any action based upon Wade’s

concerns.

       305.    In or around late 2018, Wade increased his efforts to initiate much needed reforms

to address the Company’s then-present financial woes, including indicating that the Company

needed to make drastic changes which would include the elimination of unproductive personnel.

       306.    Subsequently, in early February the Board voted to suspend Wade for a month

and immediately formed Special Committee to investigate Wade. In May 2019, Wade was

terminated as the Company’s CEO.

       307.    The termination of Plaintiff from employment with the Company constitutes a

wrongful termination in violation of public policy.

       308.    As a direct and proximate cause of Wade’s wrongful termination, Wade has

suffered damages to be determined at a trial in this matter.




                                                73
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 74 of 82



                           COUNT XVIII
   [WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY AGAINST
     SECOND TRUSTEE, THE BOARD DEFENDANTS AND THE OFFICERS]

       309.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 308 as if fully set forth herein.

       310.    During 2019, the Board Defendants and Officers falsely asserted and

disseminated allegations of misconduct against Wade, which were ultimately relied upon by the

Second Trustee, and served as the basis for Wade’s wrongful termination as CEO of the

Company and removal as the Chairman of the Company’s Board.

       311.    In 2019, in retaliation based entirely on the familial relationship with Wade,

Taylor was subjected to harassment and ultimately terminated by the Company at the direction of

Newell, Perry, and Marsh, who were driven by revenge and self-interest in their efforts to punish

Wade’s family members for Wade’s refusal to cede control and by their selfish desire for power,

riches, and security.

       312.    Similarly, on April 20, 2019, the Board terminated the employment of Sharon

simply due to her relationship with Wade and their desire to purge anyone related to Wade from

the Company.

       313.    The termination of plaintiffs Taylor and Sharon from employment with the

Company constitutes a wrongful termination in violation of public policy, and are entitled to

damages in an amount to be determined at trial.

                            COUNT XIX
 [UNFAIR AND DECEPTIVE TRADE PRACTICES UNDER M.G.L. C. 93A AGAINST
                         ALL DEFENDANTS]

       314.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 313 as if fully set forth herein.


                                                 74
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 75 of 82



       315.     Plaintiffs were, at all material times, engaged in the conduct of a trade or

commerce within the Commonwealth of Massachusetts, as those terms are defined and used in

M.G.L. c. 93A, §§ 2 and 11.

       316.     The Defendants were, at all material times, engaged in the conduct of a trade or

commerce within the Commonwealth of Massachusetts, as those terms are defined and used in

M.G.L. c. 93A, §§ 2 and 11.

       317.     The common law fraud, breach of contract, conspiracy and negligence engaged in

by each and every Defendant, as described herein, constituted unfair and deceptive trade

practices un M.G.L. c. 93A § 2.

       318.     Plaintiffs sustained a loss of money or property as a direct and proximate result of

those unfair and deceptive acts of each Defendant.

       319.     The unfair and deceptive acts committed by each Defendant were willful and

knowing violations of M.G.L. c. 93A, § 2.

                            COUNT XX
[BUSINESS DEFAMATION AGAINST SECOND TRUSTEE, GOULD, PENDERGAST,
                   AND THE BOARD DEFENDANTS|

       320.     Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 319 as if fully set forth herein.

       321.     As described herein, Defendants Second Trustee, Gould, Pendergast, and the

Board Defendants repeatedly made false and defamatory statements about Wade’s business,

including, but not limited to, statements to other involved in the ESOP Transaction and to the

Company’s clients, including Comcast, by falsely alleging that Wade defrauded the Company

and the ESOT and that Wade engaged in self-dealing behavior to the detriment of the Company

and the ESOT.


                                                  75
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 76 of 82



       322.    Defendants Second Trustee, Gould, Pendergast, and the Board Defendants made

an unprivileged statement to third persons, both including Wade’s own employees but also, upon

information and belief, Wade’s customers.

       323.    Defendants Second Trustee, Gould, Pendergast, and the Board Defendants are at

fault for the publication of the defamatory statements.

       324.    Defendants Second Trustee, Gould, Pendergast, and the Board Defendants

defamation imputed Wade’s fitness for trade, business, and profession, and tended to injury

Wade in his business, and therefore, is defamation per se and damages are presumed.

       325.    As a result of Defendants Second Trustee, Gould, Pendergast, and the Board

Defendants’ conduct, Plaintiffs suffered, and are entitled to recover, compensatory damages in

an amount to be proven at trial.

       326.    Defendants Second Trustee, Gould, Pendergast, and the Board Defendants are

guilty of oppression, fraud, and malice when it defamed Wade. Accordingly, Plaintiffs should be

awarded punitive damages in an amount to be determined at trial.

       327.    Plaintiffs suffered and will continue to suffer irreparable harm for which there is

no adequate remedy at law.

                            COUNT XXI
    [CONVERSION AGAINST SECOND TRUSTEE, GOULD, PENDERGAST, THE
              DIRECTOR DEFENDANTS AND THE OFFICERS]

       328.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 327 as if fully set forth herein.

       329.    As described herein, Defendants Second Trustee, Gould, Pendergast, the Director

Defendants and the Officers engaged in one more distinct acts of dominion wrongfully exerted




                                                 76
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 77 of 82



over Wade’s personal property. Specifically, Defendant caused Wade to be stripped rights to

control the Company.

       330.    Defendants Second Trustee, Gould, Pendergast, the Director Defendants and the

Officers’ acts were in denial of, or inconsistent with Wade’s title or rights therein or in

derogation, exclusion or defiance of such title or rights.

       331.    As a result of Defendants Second Trustee, Gould, Pendergast, the Director

Defendants and the Officers’ conduct, Plaintiffs suffered, and is entitled to recover, damages in

an amount to be proven at trial.

                              COUNT XXII
      [RICO ACT: THEFT OF TRADE SECRETS AGAINST ALL DEFENDANTS]

       332.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 331 as if fully set forth herein.

       333.    Defendants knowingly conducted and/or participated, director and indirectly, in

the above described conduct through a “pattern of racketeering activity” as defined by 18 U.S.C.

§ 1961(5).

       334.    Without authorization, Defendants knowingly, willfully, maliciously, and without

authorization, used third parties to download, copy, or duplicate and thereby steal and without

authorization appropriate and take, Wade’s and/or the Company’s trade secrets. Specifically, as

discussed in detail above, Defendants took, without authorization, Wade’s trade secrets (as

defined by 18 U.S.C. § 1839(3)), as well as other proprietary and/or confidential information, for

Defendants’ own use after Defendants wrongfully ousted Wade from the Company.

       335.    Defendants stole Wade’s and/or the Company’s trade secrets stealing or taking

without authorization, and through fraudulent means, Wade’s and/or the Company’s trade secrets

in violation of 18 U.S.C. § 1832(a)(1).

                                                 77
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 78 of 82



        336.     Defendants received and possesses Wade’s and/or the Company’s trade secrets

knowing those trade secrets have been stolen, appropriated, obtained, or converted without

Wade’s authorization in violation of 18 U.S.C. § 1823(a)(3).

        337.     Additionally, in the alternative, Defendants further attempted to steal Wade’s

trade secrets as detailed herein in violation of 18 U.S.C. §1832(a)(4).

        338.     In violation of 18 U.S.C. §1832(a)(5), Defendants have conspired to commit to

steal Wade’s trade secrets as described herein.

        339.     Defendants knew that the information contained Wade’s and/or the Company’s

trade secrets.

        340.     Defendants knowingly stole Wade’s and/or the Company’s trade secrets to gain

an economic benefit for Defendants.

        341.     Defendants knew that by stealing Wade’s trade secrets, Defendants could cause

injury to Wade’s business. Indeed, Defendants intended to damage or destroy Wade and/or his

business.

        342.     Wade uses the trade secrets that Defendants stole from Wade in interstate

commerce because Wade operates a business with employees throughout the United States and

the trade secret information that Defendants stole is used through the United States.

        343.     Plaintiffs seek an award of damages in an amount to be determined at trial for

Defendants’ wrongful, willful, and malicious conduct as described herein.

                            COUNT XXIII
       [COMPUTERS AND FRAUD ABUSE ACT AGAINST ALL DEFENDANTS]

        344.     Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 343 as if fully set forth herein.



                                                   78
          Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 79 of 82



         345.   Defendants’ conduct as alleged herein violation 18 U.S.C. § 1030(a)(2).

Specifically, and as described in detail above, Defendants, themselves and/or through third

parties acting at their direction: (1) intentionally accessed Wade’s and/or the Company’s

computers, (2) without authorization or exceeding authorized access, and (3) thereby obtained

information (4) from several protected computers involved in interstate communication, causing

(5) a loss to Wade and/or the Company during a one-year period aggregating at least $5,000 in

value.

         346.   Defendants’ conduct as alleged herein violated 18 U.S.C. § 1030(a)(4).

Specifically, and as described in detail above, Defendants, themselves and/or through third

parties acting at their direction: (1) accessed a protected computer, (2) without authorization or

exceeding such authorization that was granted, (3) knowingly and with intent to defraud, and

thereby (4) furthered the intended fraud and obtained something of value, causing (5) a loss to

Wade and/or the Company during a one-year period aggregating at least $5,000 in value.

         347.   Defendants conduct as alleged herein violated 18 U.S.C. § 1030(a)(5).

Specifically, and as described in detail above, Defendants, themselves and/or through third

parties acting at their direction: (A) knowingly caused the transmission of a program,

information, code, or command, and as a result of such conduct, intentionally caused damage

without authorization, to a protected computed; (B) intentionally accessed a protected computer

without authorization, and as a result of such conduct, recklessly caused damage; and/or (C)

intentionally accessed a protected computer without authorization, and as a result of such

conduct, caused damage and loss.

         348.   Further, Defendants have violation 18 U.S.C. § 1030(b) by conspiring to commit

or attempt to commit the above detailed offenses under 18 U.S.C. § 1030(a).


                                                 79
         Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 80 of 82



       349.    Pursuant to 18 U.S.C. § 1030(g), Plaintiffs seek an award of damages in an

amount to be determined at trial resulting from Defendants’ violations of 18 U.S.C. § 1030(a)

and (b), plus injunctive relief or any other equitable relief the Court deems appropriate.

                             COUNT XXIV
        [NEGLIGENT MISREPRESENTATION AGAINST ALL DEFENDANTS]

       350.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 349 as if fully set forth herein.

       351.    Defendants supplied false information in the course of Defendants’ business.

Specifically, as part of their scheme to systematically loot Wade of the Company, Defendants

made false and misleading statements designed to injure Plaintiffs and the Company, to strong

arm Plaintiffs into silently accepting those allegation as if they were true, to oust Wade as CEO,

Director, and Chairman, and to cause the Company to assert false claims against Wade and

remove him from the Company’s control.

       352.    Those false allegations, that are detailed in the e-mails attached to this Complaint

as Exhibits 13, 15, and 16, damaged not only Wade, who was stripped of his ownership interest,

title, and livelihood, but also the Company, who was left in a weakened and vulnerable a

financial state such that it defaulted on the Senior Loans on several occasions and demonstrated

that it cannot repay its debt to Wade.

       353.    Defendants supplied information that was false to induce Wade to agree to the

Company’s suspension and ultimate removal of him as CEO pending an investigation,

consenting to an investigation into the meritless claims made against him, and, ultimately, resign

from the Company.




                                                 80
           Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 81 of 82



          354.    Further, the Second Trustee and other members of the Board justifiably relied

upon Defendants’ false representations to act similarly in suspending Wade and ultimate removal

of Wade as CEO.

          355.    Defendants failed to exercise reasonable care or competence in obtaining and

communicating the false information.

          356.    Plaintiffs have suffered damages in the amount to be determined at trial as a result

of Defendants’ false representations.

                                    COUNT XXV
                 [INTENTIONAL INTERFERENCE WITH PROSPECTIVE ECONOMIC
                          ADVANTAGE AGAINST ALL DEFENDANTS]

          357.    Plaintiffs restate and incorporate by reference all of the allegations in the

foregoing paragraphs 1 through 356 as if fully set forth herein.

          358.    Defendants had knowledge of Wade’s prospective contractual relationships.

          359.    Defendants maliciously and intentionally interfered with Wade’s prospective

contractual relationships. Defendants’ interference with Wade’s prospective contracts involved

fraudulent misrepresentation, defamation, civil conspiracy, and other tortious conduct as alleged

herein.

          360.    Defendants’ actions were not justified and not privileged.

          361.    As a result of Defendants’ conduct, Plaintiffs suffered, and are entitled to recover,

compensatory and punitive damages in an amount to be proven at trial.

          362.    Plaintiffs suffer and will continue to suffer irreparable harm for which there is no

adequate remedy at law.




                                                    81
            Case 1:20-cv-10523-DLC Document 1 Filed 03/16/20 Page 82 of 82



                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief against Defendants as follows:

       1.     An award of compensatory, exemplary, and punitive damages against Defendants
in an amount to be proven at trial;

        2.      Statutory double and treble damages as applicable;

        3.      Preliminary and permanent injunctive relief;

        4.      An award of attorneys’ fees and costs incurred in the instant litigation;

        5.      An award of prejudgment and post-judgment interest against Defendants; and

        6.      For such other and further relief as the Court deems just and equitable.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby demand a

trial by jury on all issues contained in this Complaint (and any Answer filed in response

thereto).


                                               Respectfully submitted,

                                               By: /s/ Ernest Edward Badway, Esq. ______
                                                    Ernest Edward Badway
                                                    BBO #562641
                                                    Fox Rothschild LLP
                                                    101 Park Avenue, Suite 1700
                                                    New York, New York 10178
                                                    Telephone: (212) 878-7986
                                                    Facsimile: (212) 692-0940
                                                    Email: ebadway@foxrothschild.com

Dated: March 16, 2020




                                                 82
